

EXECUTION COPY
 


 
364 DAY CREDIT AGREEMENT
 
Dated as of March 29, 2006


among


TOYOTA MOTOR CREDIT CORPORATION,
TOYOTA CREDIT DE PUERTO RICO CORP.,
and
TOYOTA CREDIT CANADA INC.,
as the Borrowers,


CITICORP USA, INC.,
as Administrative Agent,


and


The Other Lenders Party Hereto
____________________________________________


CITIGROUP GLOBAL MARKETS INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
_____________________________________________


BANK OF AMERICA, N.A.,
as Syndication Agent
______________________________________________


THE BANK OF TOKYO-MITSUBISHI, LTD.,
BNP PARIBAS
and
JPMORGAN CHASE BANK, N.A.
as Documentation Agents




 



 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
   
Page
   
ARTICLE I DEFINITIONS
1
Section  1.1 Definitions
1
Section  1.2 Other Interpretive Provisions
18
ARTICLE II THE CREDITS
19
Section 2.1 Committed Loans
19
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans
20
Section 2.3 Money Market Loans
22
Section 2.4 Prepayments
24
Section 2.5 Termination or Reduction of Commitments
25
Section 2.6 Repayment of Loans
26
Section 2.7 Interest
26
Section 2.8 Fees
27
Section 2.9 Computation of Interest and Fees
28
Section 2.10 Evidence of Debt
28
Section 2.11 Payments Generally
28
Section 2.12 Sharing of Payments
30
Section 2.13 Extension of Maturity Date
31
Section 2.14 Increase in Commitments
33
Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes
34
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
37
Section 3.1 Taxes
37
Section 3.2 Illegality
38
Section 3.3 Inability to Determine Rates
39



 

  
 

i

--------------------------------------------------------------------------------





 
Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans
39
Section 3.5 Funding Losses
40
Section 3.6 Matters Applicable to all Requests for Compensation
41
ARTICLE IV CONDITIONS
42
Section 4.1 Effectiveness
42
Section 4.2 Conditions to all Loans
43
ARTICLE V REPRESENTATIONS AND WARRANTIES
44
Section  5.1 Corporate Existence and Power
44
Section  5.2 Corporate and Governmental Authorization: No Contravention
44
Section  5.3 Binding Effect
44
Section  5.4 Financial Information
44
Section  5.5 Litigation
45
Section  5.6 Compliance with ERISA
45
Section  5.7 Taxes
45
Section  5.8 Subsidiaries
45
Section  5.9 Not an Investment Company
46
Section  5.10 Disclosure
46
ARTICLE VI COVENANTS
46
Section  6.1 Information
46
Section  6.2 Maintenance of Property; Insurance
47
Section  6.3 Conduct of Business and Maintenance of Existence
47
Section  6.4 Compliance with Laws
48
Section  6.5 Negative Pledge
48
Section  6.6 Consolidations
50
Section  6.7 Use of Proceeds
51



 

  
 

ii

--------------------------------------------------------------------------------





 
ARTICLE VII DEFAULTS
51
Section  7.1 Events of Default
51
Section 7.2 Application of Funds
52
ARTICLE VIII THE ADMINISTRATIVE AGENT
53
ARTICLE VIII THE ADMINISTRATIVE AGENT
53
Section 8.1 Appointment and Authorization of Administrative Agent
53
Section 8.2 Delegation of Duties
53
Section 8.3 Liability of Administrative Agent
53
Section 8.4 Reliance by Administrative Agent
54
Section 8.5 Notice of Default
54
Section 8.6 Credit Decision; Disclosure of Information by Administrative Agent
55
Section 8.7 Indemnification of Administrative Agent
55
Section 8.8 Administrative Agent in its Individual Capacity
56
Section 8.9 Successor Administrative Agent
56
Section 8.10 Administrative Agent May File Proofs of Claim
56
Section 8.11 Other Agents, Arrangers and Managers
57
Section 8.12 Sub-Agent
57
ARTICLE IX MISCELLANEOUS
58
Section 9.1 Amendments, Etc
58
Section 9.2 Notices and Other Communications; Facsimile Copies
59
Section 9.3 No Waiver; Cumulative Remedies
60
Section 9.4 Attorney Costs, Expenses and Taxes
60
Section 9.5 Indemnification by the Borrowers
61
Section 9.6 Payments Set Aside
61
Section 9.7 Successors and Assigns
62



 

  
 

iii

--------------------------------------------------------------------------------





 
Section 9.8 Confidentiality
64
Section 9.9 Set-off
65
Section 9.10 Interest Rate Limitation
66
Section 9.11 Counterparts
66
Section 9.12 Integration
66
Section 9.13 Survival of Representations and Warranties
66
Section 9.14 Severability
66
Section 9.15 Tax Forms
66
Section 9.16 Replacement of Lenders
69
Section 9.17 Governing Law
69
Section 9.18 Patriot Act Notice
70
Section 9.19 Judgment
70
Section 9.19 Waiver of Right to Trial by Jury
70
Total: CDN$650M
1



 
Schedules


Schedule 2.1  Commitments and Pro Rata Shares
Schedule 4.1(d)         TCCI List of Bilateral Agreements
Schedule 9.2  Administrative Agent’s Office, Certain Addresses for Notices




Exhibits


Exhibit A  Form of Committed Loan Notice
Exhibit B  Form of Note
Exhibit C  Form of Compliance Certificate
Exhibit D  Assignment and Assumption
Exhibit E  Form of Money Market Quote Request
Exhibit F  Form of Invitation for Money Market Quotes
Exhibit G  Form of Money Market Quote
Exhibit H  Form of Opinion of Counsel for the Borrowers
Exhibit I  Form of Opinion of Peitrantoni Mendez & Alvarez LLP

  
 

iv

--------------------------------------------------------------------------------





Exhibit J  Form of Opinion of Shearman & Sterling LLP







  
 

v

--------------------------------------------------------------------------------




364 DAY CREDIT AGREEMENT
 
THIS 364 DAY CREDIT AGREEMENT (this “Agreement”) dated as of March 29, 2006 is
made among TOYOTA MOTOR CREDIT CORPORATION, a California corporation (“TMCC”),
TOYOTA CREDIT DE PUERTO RICO CORP., a corporation organized under the laws of
the Commonwealth of Puerto Rico (“TCPR”), TOYOTA CREDIT CANADA INC., a
corporation incorporated under the laws of Canada (“TCCI” and, together with
TMCC and TCPR, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), CITICORP USA, INC.,
as Administrative Agent, CITIGROUP GLOBAL MARKETS INC, and BANC OF AMERICA
SECURITIES LLC, as Joint Lead Arrangers and Joint Book Managers, BANK OF
AMERICA, N.A., as Syndication Agent, and THE BANK OF TOKYO-MITSUBISHI, LTD., BNP
PARIBAS and JPMORGAN CHASE BANK, N.A., as Documentation Agents.
 
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility that may be converted to a term facility, and the Lenders are
willing to do so on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
Section  1.1 Definitions. The following terms, as used herein, have the
following meanings:
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
 
“Administrative Agent” means Citicorp USA, Inc. in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.2, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrowers) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
 

  
 

1

--------------------------------------------------------------------------------



ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of CUSA in its capacity as the Administrative
Agent, Citigroup Global Markets Inc. as an Arranger and Citibank Canada in its
capacity as Sub-Agent), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
 
“Aggregate Commitments” means (i) the Commitments of all the Lenders, (ii) when
used in relation to TMCC, the Aggregate Tranche A Commitments, (iii) when used
in relation to TCPR, the Aggregate Tranche B Commitments and (iv) when used in
relation to TCCI, the Aggregate Tranche C Commitments.
 
“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders.
 
“Aggregate Tranche B Commitments” means the Tranche B Commitments of all the
Tranche B Lenders.
 
“Aggregate Tranche C Commitments” means the Tranche C Commitments of all the
Tranche C Lenders.
 
“Agreement” means this Credit Agreement.
 
“Applicable Rate” means the following percentages per annum:
 
Applicable Rate
 
Facility Fee
 
Eurodollar Rate / Bankers’ Acceptances / Drafts/ BA Equivalent Notes
 
Base Rate / Canadian Prime Rate
 
0.020%
 
0.130%
 
0.000%
 

If any Borrower converts the Loans made to it to Term Loans pursuant to Section
2.13(c), the “Applicable Rate” for Eurodollar Rate Loans, Bankers’ Acceptances,
Drafts and BA Equivalent Notes shall be 0.230% per annum.
 
“Arranger” means either of Citigroup Global Markets Inc. or Banc of America
Securities LLC, in its capacity as a joint lead arranger and a joint book
manager.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.
 

  
 

2

--------------------------------------------------------------------------------



“Audited Financial Statements” means (i) for TMCC, the audited consolidated
balance sheet of TMCC and its Subsidiaries for the fiscal year ended March 31,
2005 (or such later date for which audited financial statements are delivered
pursuant to this Agreement) and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of TMCC and
its Subsidiaries, including the notes thereto, (ii) for TCPR, the audited
balance sheet of TCPR for the fiscal year ended March 31, 2005 (or such later
date for which audited financial statements are delivered pursuant to this
Agreement) and the related statement of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto and
(iii) for TCCI, the audited balance sheet of TCCI for the fiscal year ended
March 31, 2005 (or such later date for which audited financial statements are
delivered pursuant to this Agreement) and the related statement of income or
operations, shareholders’ equity and cash flows for such fiscal year, including
the notes thereto.
 
“BA Equivalent Note” has the meaning specified in Section 2.15(i).
 
“BA Maturity Date” means, for each Bankers’ Acceptance, Draft or BA Equivalent
Note comprising part of the same Drawing, the date on which the Face Amount for
such Bankers’ Acceptance, Draft or BA Equivalent Note, as the case may be,
becomes due and payable in accordance with the provisions set forth below, which
shall be a Canadian Business Day occurring 30, 60, 90 or 180 days (or, subject
to availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance, Draft or BA Equivalent Note is created and
purchased as part of any Drawing, as TCCI may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (Toronto time) on a Canadian
Business Day at least two Canadian Business Days prior to the date on which such
Bankers’ Acceptance or Draft is to be purchased or BA Equivalent Note is to be
made (whether as a new Drawing or by renewal); provided, however, that:
 
(a) TCCI may not select any BA Maturity Date for any Bankers’ Acceptance, Draft
or BA Equivalent Note that occurs after the then scheduled Revolving Maturity
Date;
 
(b) the BA Maturity Date for all Bankers’ Acceptances, Draft and BA Equivalent
Notes comprising part of the same Drawing shall occur on the same date; and
 
(c) whenever the BA Maturity Date for any Bankers’ Acceptance, Draft or BA
Equivalent Note would otherwise occur on a day other than a Canadian Business
Day, such BA Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.
 
Notwithstanding the foregoing, TCCI may select a BA Maturity Date which would
end after the Revolving Maturity Date applicable to TCCI only if it has
previously delivered, or delivers concurrently with the applicable Committed
Loan Notice, an election to extend the Maturity Date to the Term Maturity Date
pursuant to Section 2.13(c).
 
“Bankers’ Acceptance” has the meaning specified in Section 2.1(c).
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as
 

  
 

3

--------------------------------------------------------------------------------



publicly announced from time to time by Citibank as its “base rate.” The “base
rate” is a rate set by Citibank based upon various factors including Citibank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Citibank
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan denominated in US Dollars that bears interest
based on the Base Rate.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means either of Toyota Motor Credit Corporation, Toyota Credit de
Puerto Rico Corp. or Toyota Credit Canada Inc., as applicable.
 
“Borrowing” means a Committed Borrowing or a Money Market Borrowing.
 
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the following: the state where the Administrative Agent’s
Office is located, California, New York, and San Juan, Puerto Rico, (ii) if such
day relates to any Eurodollar Rate Loan or Money Market LIBOR Loan, any such day
on which dealings in US Dollar deposits are conducted by and between banks in
the London interbank eurodollar market and (iii) if such day related to any
Tranche C Loan, a Canadian Business Day.
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario, Canada.
 
“Canadian Dollars” and “CDN$” each means lawful money of Canada.
 
“Canadian Prime Rate” means, for any day, a fluctuating rate per annum equal
determined by the Sub-Agent to be the average rates of interest per annum
established by each of the Canadian Reference Banks as the reference rate of
interest then in effect for determining interest rates on commercial loans
denominated in Canadian Dollars made by them, respectively, in Canada. Such rate
set by such Canadian Reference Bank based upon various factors including its
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by a Canadian
Reference Bank shall take effect at the opening of business on the day specified
in the public announcement of such change.
 
“Canadian Prime Rate Loan” means a Tranche C Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.
 

  
 

4

--------------------------------------------------------------------------------



“Canadian Reference Banks” means Royal Bank of Canada and Canadian Imperial Bank
of Commerce.
 
“Citibank” means Citibank, N.A.
 
“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).
 
“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.
 
“Commitment” means, as to each Lender, its Tranche A Commitment, its Tranche B
Commitment or its Tranche C Commitment, as applicable.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the appropriate Lenders pursuant
to Section 2.1.
 
“Committed Loan” means a Committed Tranche A Loan, a Committed Tranche B Loan or
a Committed Tranche C Loan.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other and (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A. A Committed Loan Notice for a
Eurodollar Rate Loan with an Interest Period extending beyond the Revolving
Maturity Date applicable to the Borrower giving such notice may only be
delivered concurrently with (or, in the case of (b) or (c) above, concurrently
with or subsequently to) a notice of election by such Borrower to extend the
Maturity Date applicable to such Borrower to the Term Maturity Date pursuant to
Section 2.13(c). A Committed Loan Notice for Bankers’ Acceptances or BA
Equivalent Notes with BA Maturity Date extending beyond the Revolving Maturity
Date applicable to TCCI may only be delivered concurrently with (or, in the case
of (b) or (c) above, concurrently with or subsequently to) a notice of election
by TCCI to extend the Maturity Date applicable to TCCI to the Term Maturity Date
pursuant to Section 2.13(c).
 
“Committed Tranche A Loan” means a loan made by a Tranche A Lender pursuant to
Section 2.1(a).
 
“Committed Tranche B Loan” means a loan made by a Tranche B Lender pursuant to
Section 2.1(b).
 
“Committed Tranche C Loan” means a loan made by, or the purchase or acceptance
of Bankers’ Acceptances or purchase of Drafts by, a Tranche C Lender pursuant to
Section 2.1(c).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 

  
 

5

--------------------------------------------------------------------------------



“Consolidated Subsidiary” means, with respect to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“CUSA” means Citicorp USA, Inc.
 
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Default Rate” means an interest rate equal to (a) in the case of Loans
denominated in US Dollars (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan or Money Market Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b) in
the case of Loans denominated in Canadian Dollars (i) the Canadian Prime Rate
plus (ii) the Applicable Rate, if any, applicable to Canadian Prime Rate Loans
plus (iii) 2% per annum, in each case to the fullest extent permitted by
applicable Laws.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder, and such failure is
continuing or (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, and such failure is continuing, unless
the subject of a good faith dispute.
 
“Discount Rate” means, in respect of any Bankers’ Acceptances or Drafts to be
purchased by a Tranche C Lender pursuant to Section 2.1(c): (i) for a Tranche C
Lender that is a Schedule I Bank, the average rate (calculated on an annual
basis of a year of 365 days and rounded up to the nearest five decimal places,
if such average is not such a multiple) for Canadian Dollar bankers’ acceptances
having a comparable term that appears on the Reuters Screen CDOR Page (or such
other page as is a replacement page for such bankers’ acceptances) at 10:00 A.M.
(Toronto time) or, if such rate is not available at such time, the applicable
discount rate in respect of such Bankers’ Acceptances or Drafts shall be the
average (as determined by the Sub-Agent) of the respective actual discount rates
(calculated on an annual basis of 365 days and rounded up to the nearest five
decimal places, if such average is not such a multiple), quoted to the Sub-Agent
by each Canadian Reference Bank as the discount rate at which such Canadian
Reference Bank would purchase, as of 10:00 A.M. (Toronto time) on the date of
such Drawing, its own bankers’ acceptances having an aggregate Face Amount equal
to and with a term to
 

  
 

6

--------------------------------------------------------------------------------



maturity the same as the Bankers’ Acceptances or Drafts to be acquired by such
Lender as part of such Drawing; and (ii) for each other Tranche C Lender and any
other Lender or Person, the average rate determined by the Sub-Agent pursuant to
clause (a) plus 0.05%.
 
“Draft” means, at any time, either a depository bill within the meaning of the
Depository Bills and Notes Act, or a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), drawn by the Borrower on a Lender or any other
Person and bearing such distinguishing letters and numbers as the Lender or the
Person may determine, but which at such time has not been completed as the payee
or accepted by the Lender or the Person.
 
“Drawing” means the simultaneous (i) creation and purchase of Bankers’
Acceptances by the Tranche C Lenders, in accordance with Section 2.15(a), or
(ii) the purchase of completed Drafts by a Tranche C Lender in accordance with
Section 2.15(a).
 
“Drawing Fee” means, with respect to each Draft drawn by TCCI and purchased by
any Person on any Drawing Date and subject to the provisions of Section 2.15, an
amount equal to the product of (i) the Applicable Rate times the aggregate Face
Amount of the Draft, multiplied by (ii) a fraction the numerator of which is the
number of days in the term to maturity of such Draft and the denominator of
which is 365.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance or
Draft to be purchased by any Tranche C Lender at any time, the amount (adjusted
to the nearest whole cent or, if there is no nearest whole cent, the next higher
whole cent) obtained by dividing (i) the aggregate Face Amount of such Bankers’
Acceptance, by (ii) the sum of (A) one and (B) the product of (1) the Discount
Rate applicable to such Tranche C Lender in effect at such time (expressed as a
decimal) multiplied by (2) a fraction the numerator of which is the number of
days in the term to maturity of such Bankers’ Acceptance or Draft and the
denominator of which is 365 days.
 
“Eligible Assignee” has the meaning specified in Section 9.7(g).
 
“Environmental Laws” means any and all Laws relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
 
“Equivalent” in (a) US Dollars of Canadian Dollars on any date of determination
means the equivalent thereof determined by using the quoted spot rate at which
Citibank Canada’s principal office in Toronto, Ontario offers to exchange US
Dollars for Canadian Dollars in Toronto, Ontario at 11:00 a.m. (Toronto time) on
such date and (b) in Canadian Dollars of US Dollars on any date of determination
means the equivalent thereof determined by using the quoted spot rate at which
Citibank’s principal office in New York City, New York offers to exchange
Canadian Dollars for US Dollars in New York City, New York at 11:00 a.m. (New
York City time) on such date.
 

  
 

7

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means any Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with such Borrower, or any Subsidiary, are
treated as a single employer under Section 414 of the Code.
 
“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
 
Eurodollar Rate =  Eurodollar Base Rate  
                                  1.00 minus Eurodollar Reserve Percentage
Where,
 
“Eurodollar Base Rate” means, for such Interest Period:
 
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in US Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or
 
(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in US Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in US Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.
 
“Eurodollar Rate Loan” means a Committed Loan denominated in US Dollars that
bears interest at a rate based on the Eurodollar Rate.
 

  
 

8

--------------------------------------------------------------------------------



“Eurodollar Reserve Percentage” means, for any date during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Exempt Lender” means a Tranche B Lender that is any of the following: (i) a
Corporate Lender organized under the Laws of Puerto Rico, (ii) a Corporate
Lender organized under the Laws of a jurisdiction other than Puerto Rico that is
engaged in the conduct of a trade or business in Puerto Rico, or (iii) a Lender
organized under the Laws of a jurisdiction other than Puerto Rico that is not
engaged in the conduct of a trade or business in Puerto Rico and that is not a
“related person” to TCPR for purposes of Section 1231(a)(1)(A)(i) of the Puerto
Rico Code by reason of the fact that such Lender does not own, directly or
indirectly in accordance with the attribution rules of Section 1231(a)(3) of the
Puerto Rico Code, 50% or more of the value of the stock of TCPR. As used in this
definition, “Corporate Lender” means a Lender that is taxable as a corporation
under the Puerto Rico Code.
 
“Face Amount” means, with respect to any Bankers’ Acceptance, Drafts or BA
Equivalent Note, the amount payable to the holder of such Bankers’ Acceptance,
Draft or BA Equivalent Note on its maturity date.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on such
day on such transactions as determined by the Administrative Agent.
 
“Fee Letter” means a letter, dated as of February 21, 2006 among TMCC, the
Administrative Agent, Bank of America, N.A. and the Arrangers.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means, in the case of TMCC and TCPR, generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, consistently applied, and in the
 

  
 

9

--------------------------------------------------------------------------------



case of TCCI, accounting principles generally accepted in Canada as recommended
in the Handbook of the Canadian Institute of Chartered Accountants, consistently
applied.
 
“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Indemnified Liabilities” has the meaning set forth in Section 9.5.
 
“Indemnitees” has the meaning set forth in Section 9.5.
 
“Interbank Rate” means (a) in the case of all payments denominated in US
Dollars, the Federal Funds Rate and (b) in the case of all payments denominated
in Canadian Dollars, the interest rate, expressed as a percentage per annum,
which is customarily used by the Sub-Agent when calculating interest due to it
or owing to it from or in connection with correction of errors between it and
Canadian chartered banks.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or Money
Market Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Loan or Money Market Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Committed Loan
or any Canadian Prime Rate Loan, the last Business Day of each March, June,
September and December, the Revolving Maturity Date applicable to the Borrower
of such Loan, and, if later than the Revolving Maturity Date, the Maturity Date
applicable to the Borrower of such Loan.
 
“Interest Period” means, (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice,
(b) as to each Money Market LIBOR Loan, the period commencing on the date such
Loan is disbursed and ending on the date that is such whole number of months
thereafter as the applicable Borrower may elect in accordance with Section 2.3,
and (c) as to each Money Market Absolute Rate Loan, the period commencing on the
date such Loan is disbursed and ending on the date that is such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.3;
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 

  
 

10

--------------------------------------------------------------------------------



(iii) no Interest Period for a Eurodollar Rate Loan shall extend beyond the
Maturity Date applicable to such Borrower, and no Interest Period for Money
Market Loans shall extend beyond the Revolving Maturity Date applicable to such
Borrower.
 
Notwithstanding the foregoing, a Borrower may select an Interest Period for a
Eurodollar Rate Loan which would end after the Revolving Maturity Date
applicable to such Borrower only if it has previously delivered, or delivers
concurrently with the applicable Committed Loan Notice, an election to extend
the Maturity Date to the Term Maturity Date pursuant to Section 2.13(c).
 
“Invitation for Money Market Quotes” means an Invitation for Money Market Quotes
substantially in the form of Exhibit F hereto.
 
“IRS” means the United States Internal Revenue Service.
 
“ITA” means the Income Tax Act (Canada) as amended.
 
“Laws” means, collectively, all federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders of any
Governmental Authority.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurodollar Rate pursuant to Section 2.3.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Money Market Loan, including a Loan
converted to a Term Loan pursuant to Section 2.13(c).
 
“Loan Documents” means this Agreement, each Note, and the Fee Letter.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.
 
“Maturity Date” means, with respect to each Borrower, the Revolving Maturity
Date applicable to such Borrower, or if the Loans made to such Borrower are
converted to Term Loans pursuant to Section 2.13, the Term Maturity Date
applicable to such Borrower.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii).
 

  
 

11

--------------------------------------------------------------------------------



“Money Market Absolute Rate Loan” means a loan denominated in US Dollars to be
made by a Lender pursuant to an Absolute Rate Auction.
 
“Money Market Borrowing” means a borrowing consisting of simultaneous Money
Market Loans of the same Type and, in the case of Money Market LIBOR Loans
bearing interest calculated based on the Eurodollar Rate, having the same
Interest Period made by a Lender pursuant to Section 2.3.
 
“Money Market LIBOR Loan” means a loan denominated in US Dollars to be made by a
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.2).
 
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
 
“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii).
 
“Money Market Quote” means an offer, substantially in the form of Exhibit G
hereto, by a Lender to make a Money Market Loan in accordance with Section 2.3.
 
“Money Market Quote Request” means a Money Market Quote Request substantially in
the form of Exhibit E hereto.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Note” or “Notes” means a promissory note or promissory notes made by a Borrower
in favor of a Lender evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit B.
 
“Obligations” means, with respect to any Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document or otherwise with respect to any Loan made to such Borrower,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
such Borrower of any proceeding under any Debtor Relief Laws naming such
Borrower as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction other than
the United States or Puerto Rico); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and
 

  
 

12

--------------------------------------------------------------------------------



operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Taxes” means any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding taxes, charges and levies payable in respect of any
Money Market Loan for any reason except a Regulatory Change occurring after the
date that the Money Market Quote for such Money Market Loan was delivered.
 
“Outstanding Amount” means, with respect to Committed Loans and Money Market
Loans on any date, the aggregate outstanding principal amount or in the case of
Bankers’ Acceptances, Drafts and BA Equivalent Notes, Face Amount thereof after
giving effect to any borrowing and prepayments or repayments of Committed Loans
and Money Market Loans, as the case may be, occurring on such date.
 
“Parent” means, with respect to any Lender, any Person controlling such Lender.
 
“Participant” has the meaning set forth in Section 9.7(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Pro Rata Share” means (a) with respect to each Tranche A Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Tranche A Commitment of such Lender
at such time and the denominator of which is the amount of the Aggregate Tranche
A Commitments at such time; provided that if the commitment of each Lender to
make Loans has been terminated pursuant to Section 7.1 or if the Tranche A Loans
have been converted to Term Loans pursuant to Section 2.13(c), then the Pro Rata
Share of each Tranche A Lender shall be determined based on the Pro Rata Share
of such Lender immediately prior to such termination or conversion and after
giving effect to any subsequent assignments made pursuant to the terms hereof,
(b) with respect to each Tranche B
 

  
 

13

--------------------------------------------------------------------------------



Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Tranche B
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Tranche B Commitments at such time; provided that if the
commitment of each Lender to make Loans has been terminated pursuant to Section
7.1 or if the Tranche B Loans have been converted to Term Loans pursuant to
Section 2.13(c), then the Pro Rata Share of each Tranche B Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination or conversion and after giving effect to any subsequent assignments
made pursuant to the terms hereof and (c) with respect to each Tranche C Lender
at any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Tranche C Commitment
of such Lender at such time and the denominator of which is the amount of the
Aggregate Tranche C Commitments at such time; provided that if the commitment of
each Lender to make Loans has been terminated pursuant to Section 7.1 or if the
Tranche C Loans have been converted to Term Loans pursuant to Section 2.13(c),
then the Pro Rata Share of each Tranche C Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination or
conversion and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
“Puerto Rico” means the Commonwealth of Puerto Rico.
 
“Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 1994, as
amended and any successor statute.
 
“Rating Agency” means S&P or Moody’s.
 
“Register” has the meaning set forth in Section 9.7(c).
 
“Regulatory Change” shall mean, with respect to any Lender, the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith.
 
“Request for Loans” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice and (b) with respect to
a Money Market Borrowing, a Notice of Money Market Borrowing (as defined in
Section 2.3(f)).
 
“Required Lenders” means, (a) with respect to matters related to TMCC as of any
date of determination, Lenders having more than 50% of the Aggregate Tranche A
Commitments or, if the commitment of each Tranche A Lender to make Loans has
been terminated pursuant to Section 7.1 or if the Tranche A Loans have been
converted to Term Loans pursuant to Section 2.13(c), Tranche A Lenders holding
in the aggregate more than 50% of the Total Outstandings applicable to TMCC;
provided that the Commitment of, and the portion of the Total Outstandings
applicable to TMCC held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, (b) with
respect to matters related to TCPR as of any date of determination, Lenders
having more than 50% of the Aggregate Tranche B Commitments or, if the
commitment of each Tranche B Lender to make Loans has been terminated pursuant
to Section 7.1 or if the Tranche B Loans have been
 

  
 

14

--------------------------------------------------------------------------------



converted to Term Loans pursuant to Section 2.13(c), Tranche B Lenders holding
in the aggregate more than 50% of the Total Outstandings applicable to TCPR;
provided that the Commitment of, and the portion of the Total Outstandings
applicable to TCPR held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, (c) with
respect to matters related to TCCI as of any date of determination, Lenders
having more than 50% of the Aggregate Tranche C Commitments or, if the
commitment of each Tranche C Lender to make Loans has been terminated pursuant
to Section 7.1 or if the Tranche C Loans have been converted to Term Loans
pursuant to Section 2.13(c), Tranche C Lenders holding in the aggregate more
than 50% of the Total Outstandings applicable to TCCI; provided that the
Commitment of, and the portion of the Total Outstandings applicable to TCCI held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders and (d) in all other cases, each of
the Required Lenders as determined under clauses (a), (b) and (c) of this
definition.
 
“Regulation U” means Regulation U of the FRB, as in effect from time to time.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the applicable Borrower
as set forth in a written notice from such Borrower to the Administrative Agent.
The Administrative Agent may conclusively rely on each such notice unless and
until a subsequent writing shall be delivered by a Borrower to the
Administrative Agent that identifies the prior writing that is to be superseded
and stating that it is to be so superseded. Any document delivered hereunder
that is signed by a Responsible Officer of a Borrower shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of such Borrower.
 
“Revolving Maturity Date” means, with respect to any Borrower, the later of (a)
March 28, 2007, and (b) if maturity is extended upon the request of such
Borrower pursuant to Section 2.13(b), such extended revolving maturity date as
determined pursuant to such Section; provided, however, that the Revolving
Maturity Date of any Lender that is a non-Consenting Lender to any requested
extension pursuant to Section 2.13(b) shall be the Revolving Maturity Date in
effect immediately prior to the applicable Revolving Extension Effective Date
for all purposes of this Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Schedule I Banks” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Significant Subsidiary” means any Subsidiary which would meet the definition of
“Significant Subsidiary” contained in Regulation S-X (or similar successor
provision) of the Securities and Exchange Commission.
 
“Sub-Agent” means Citibank, N.A., Canadian Branch.
 

  
 

15

--------------------------------------------------------------------------------



“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.
 
“Taxes” means, with respect to any payment by a Borrower under this Agreement or
any other Loan Document, any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, (i) in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise and similar taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or where
the Administrative Agent’s Office or a Lender’s Lending Office is located and
(ii) any (1) United States or Puerto Rico withholding tax imposed on payments by
TMCC or TCPR, respectively or (2) Canadian withhold tax imposed on payments by
TCCI, under this Agreement or any other Loan Document to a Tranche C Lender that
is subject to such withholding tax (x) with respect to payments on a Money
Market Loan, on the date that such Lender delivers a Money Market Quote for such
Money Market Loan and (y) with respect to all other payments, on the date such
Lender becomes a party to this Agreement.
 
“Term Loans” of a Borrower means each Loan made to such Borrower that is
outstanding on the date that such Borrower elects to convert such Loans to term
Loans in accordance with Section 2.13(c).
 
“Term Maturity Date” applicable to a Borrower means the date that is one year
from the Revolving Maturity Date applicable to such Borrower upon conversion of
the Loans made to such Borrower to Term Loans in accordance with Section
2.13(c).
 
“TMC Consolidated Subsidiary” means, at any date, a Subsidiary or other entity
the accounts of which would be consolidated with those of Toyota Motor
Corporation in its consolidated financial statements if such statements were
prepared as of such date.
 
“Total Outstandings” means (i) the aggregate Outstanding Amount of all Loans,
(ii) when used in relation to TMCC, the Outstanding Amount of all Loans made to
TMCC, (iii) when used in relation to TCPR, the Outstanding Amount of all Loans
made to TCPR and (iv) when used in relation to TCCI, the Outstanding Amount of
all Loans (or, in the case of Loans denominated in US Dollars, the Equivalent
thereof in Canadian Dollars) made to TCCI.
 
“Tranche A Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TMCC, (b)
the date of termination of the Aggregate Tranche A Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche A
Lender to make Loans pursuant to Section 7.1.
 
“Tranche A Commitment” means, as to each Lender, its obligation to make
Committed Loans to TMCC pursuant to Section 2.1(a) in an aggregate principal
amount at any one time
 

  
 

16

--------------------------------------------------------------------------------



outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Tranche A Lender” means each Lender that has a Tranche A Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche A Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche A Loan” means an extension of credit by a Lender to TMCC under Article
II in the form of a Committed Loan or a Money Market Loan, including a Loan
converted to a term Loan pursuant to Section 2.13(c). Tranche A Loans shall be
denominated in US Dollars.
 
“Tranche B Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCPR, (b)
the date of termination of the Aggregate Tranche B Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche B
Lender to make Loans pursuant to Section 7.1.
 
“Tranche B Commitment” means, as to each Lender, its obligation to make
Committed Loans to TCPR pursuant to Section 2.1(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
 
“Tranche B Lender” means each Lender that has a Tranche B Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche B Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche B Loan” means an extension of credit by a Lender to TCPR under Article
II in the form of a Committed Loan or a Money Market Loan, including a Loan
converted to a term Loan pursuant to Section 2.13(c). Tranche B Loans shall be
denominated in US Dollars.
 
“Tranche C Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCCI, (b)
the date of termination of the Aggregate Tranche C Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche C
Lender to make Loans pursuant to Section 7.1.
 
“Tranche C Commitment” means, as to each Lender, its obligation to make
Committed Loans to TCCI pursuant to Section 2.1(c) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
 
“Tranche C Lender” means each Lender that has a Tranche C Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche C Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 

  
 

17

--------------------------------------------------------------------------------



“Tranche C Loan” means an extension of credit by a Lender to TCCI under Article
II and shall, unless the context otherwise requires, be deemed to include Drafts
accepted or purchased by any such Lender, and BA Equivalent Notes issued to such
Lender in exchange for Drafts, including a Loan converted to a term Loan
pursuant to Section 2.13(c). Tranche C Loans may be denominated in Canadian
Dollars (as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes) or US Dollars (as Base Rate Loans or Eurodollar Rate Loans).
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan, a Money Market LIBOR Loan or a Money Market Absolute Rate
Loan.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” and “U.S.” means the United States of America, including the
States and the District of Columbia, but excluding its territories and
possessions.
 
“US Dollar” and “US$” mean lawful money of the United States.
 
Section  1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 

  
 

18

--------------------------------------------------------------------------------



(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements.
 
Section 1.5 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
 
 
ARTICLE II
 
THE CREDITS
 
Section 2.1 Committed Loans. (a) Subject to the terms and conditions set forth
herein, each Tranche A Lender severally agrees to make loans in US Dollars (each
such loan, a “Committed Tranche A Loan”) to TMCC from time to time, on any
Business Day during the Tranche A Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Tranche A
Commitment; provided, however, that after giving effect to any Committed
Borrowing made by the Tranche A Lenders, (i) the Total Outstandings applicable
to TMCC shall not exceed the Aggregate Tranche A Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Tranche A Loans of any Tranche A
Lender shall not exceed such Lender’s Tranche A Commitment. Within the limits of
each Lender’s Tranche A Commitment, and subject to the other terms and
conditions hereof, TMCC may borrow under this Section 2.1(a), prepay under
Section 2.4, and, unless converted to a Term Loan pursuant to Section 2.13(c),
reborrow under this Section 2.1(a). Committed Tranche A Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.
 
(b) Subject to the terms and conditions set forth herein, each Tranche B Lender
severally agrees to make loans in US Dollars (each such loan, a “Committed
Tranche B Loan”) to TCPR from time to time, on any Business Day during the
Tranche B Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche B Commitment; provided, however,
that after giving effect to any Committed Borrowing made by the Tranche B
Lenders, (i) the Total Outstandings applicable to TCPR shall not exceed the
Aggregate Tranche B Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Tranche B Loans of any Tranche B Lender shall not exceed such
Lender’s Tranche B Commitment. Within the limits of each Lender’s Tranche B
Commitment, and subject to the
 

  
 

19

--------------------------------------------------------------------------------



other terms and conditions hereof, TCPR may borrow under this Section 2.1(b),
prepay under Section 2.4, and, unless converted to a Term Loan pursuant to
Section 2.13(c), reborrow under this Section 2.1(b). Committed Tranche B Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(c) Subject to the terms and conditions set forth herein, each Tranche C Lender
severally agrees to make loans to TCCI, and (i) in the case of a Tranche C
Lender willing and able to accept Drafts, to create acceptances (“Bankers’
Acceptances”) by accepting Drafts and to purchase such Bankers’ Acceptances in
accordance with Section 2.15(a) and (ii) in the case of a Tranche C Lender which
is unwilling or unable to accept Drafts, to purchase completed Drafts, which
will not be accepted by the Tranche C Lender or any other Tranche C Lender in
accordance with Section 2.15(a) from time to time, on any Business Day during
the Tranche C Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Tranche C Commitment; provided,
however, that after giving effect to any Committed Borrowing made by the Tranche
C Lenders, (i) the Total Outstandings applicable to TCCI shall not exceed the
Aggregate Tranche C Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Tranche C Loans of any Tranche C Lender shall not exceed such
Lender’s Tranche C Commitment. Within the limits of each Lender’s Tranche C
Commitment, and subject to the other terms and conditions hereof, TCCI may
borrow under this Section 2.1(c), prepay under Section 2.4, and, unless
converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(c). Committed Tranche C Loans may be Base Rate Loans, Eurodollar
Rate Loans, Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent
Notes, as further provided herein.
 
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans, (ii) on the requested date of any Borrowing of or
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, (iii) on the
requested date of any Borrowing of Canadian Prime Rate Loans and (iv) as set
forth in Section 2.15(a) for an Bankers’ Acceptances or BA Equivalent Notes.
Each telephonic notice by a Borrower pursuant to this Section 2.2(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer or any other Person designated in writing by a Responsible Officer of
such Borrower to the Administrative Agent. Except as otherwise provided in
Section 2.15(a), each Borrowing of, conversion to or continuation of Loans shall
be in a principal amount of US$50,000,000 or a whole multiple of US$5,000,000 in
excess thereof in the case of US Dollar denominated Loans and CDN$5,000,000 or a
whole multiple of CDN$1,000,000 in excess thereof in the case of Canadian Dollar
denominated Loans. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be
 

  
 

20

--------------------------------------------------------------------------------



borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If TMCC or
TCPR fails to specify a Type of Committed Loan in a Committed Loan Notice or if
such Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. If TCCI fails to specify a Type of Committed Loan in a
Committed Loan Notice, then the applicable Committed Loans shall be made as
Canadian Prime Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each appropriate Lender of the contents thereof and the amount
of its Pro Rata Share of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each appropriate Tranche A Lender and
Tranche B Lender shall make the amount of its Committed Loan available to the
Administrative Agent, and each appropriate Tranche C Lender shall make the
amount of its Committed Loan available to the Sub-Agent, in immediately
available funds at the Administrative Agent’s Office or the office of the
Sub-Agent located in Toronto, Canada, as the case may be, not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.2, the
Administrative Agent or the Sub-Agent, as the case may be, shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent or the Sub-Agent either by (i) crediting the account of
such Borrower on the books of Citibank with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent or the
Sub-Agent by such Borrower.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the applicable
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the applicable Borrower and
the appropriate Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the appropriate Lenders of any change in Citibank’s base rate used in
determining the Base Rate promptly following the public announcement of such
change. At any time that Canadian Prime Rate Loans are outstanding, the
Administrative Agent shall notify TCCI and the Tranche C Lenders of any change
in each Canadian Reference Bank’s rate used in determining the Canadian Prime
Rate promptly following the public announcement of such change.
 

  
 

21

--------------------------------------------------------------------------------



(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
 
Section 2.3 Money Market Loans.
 
(a) In addition to Committed Loans pursuant to Section 2.1, TMCC or TCPR may, as
set forth in this Section, request the appropriate Lenders during the Tranche A
Availability Period or the Tranche B Availability Period, as applicable, to make
offers to make Money Market Loans in US Dollars to such Borrower; provided,
however, that after giving effect to any Money Market Borrowing (i) the Total
Outstandings applicable to TMCC shall not exceed the Aggregate Tranche A
Commitments and (ii) the Total Outstandings applicable to TCPR shall not exceed
the Aggregate Tranche B Commitments. The Lenders may, but shall have no
obligation to, make such offers and the applicable Borrower may, but shall have
no obligation to, accept any such offers in the manner set forth in this
Section.
 
(b) When TMCC or TCPR wishes to request offers to make Money Market Loans under
this Section, it shall transmit to the Administrative Agent by facsimile
transmission a Money Market Quote Request, appropriately completed and signed by
a Responsible Officer or any other Person designated in writing by a Responsible
Officer of such Borrower to the Administrative Agent, so as to be received no
later than 9:00 a.m. on (x) the fourth Business Day prior to the date of
Borrowing proposed therein, in the case of a LIBOR Auction or (y) the Business
Day next preceding the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as such
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Lenders not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying: (i) the proposed date of Borrowing, which
shall be a Business Day, (ii) the aggregate amount of such Borrowing, which
shall be US$50,000,000 or a larger multiple of US$5,000,000, (iii) the duration
of the Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period, and (iv) whether the Money Market Quotes
requested are to set forth a Money Market Margin or a Money Market Absolute
Rate. The applicable Borrower may request offers to make Money Market Loans for
more than one Interest Period in a single Money Market Quote Request. No Money
Market Quote Request shall be given within five Business Days (or such other
number of days as such Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request.
 
(c) Promptly upon receipt of a Money Market Quote Request, the Administrative
Agent shall send to the appropriate Lenders by facsimile transmission an
Invitation for Money Market Quotes, which shall constitute an invitation by TMCC
or TCPR, as applicable, to each Lender to submit Money Market Quotes offering to
make the Money Market Loans to which such Money Market Quote Request relates in
accordance with this Section.
 
(d) (i)  Each Tranche A Lender may submit a Money Market Quote containing an
offer or offers to make Money Market Loans in response to any Invitation for
Money Market Quotes made by TMCC, and each Tranche B Lender may submit a Money
Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes made by TCPR. Each Money
Market Quote
 

  
 

22

--------------------------------------------------------------------------------



must comply with the requirements of this subsection (d) and must be submitted
to the Administrative Agent by facsimile transmission at the Administrative
Agent’s Office not later than (x) 1:00 p.m. on the fourth Business Day prior to
the proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:00 a.m.
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as TMCC or TCPR, as applicable, and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any Affiliate of the Administrative Agent) in the capacity of a Lender
may be submitted, and may only be submitted, if the Administrative Agent or such
Affiliate notifies such Borrower of the terms of the offer or offers contained
therein not later than 15 minutes prior to the deadline for the other Lenders.
Subject to Articles IV and VII, any Money Market Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of TMCC or TCPR, as applicable.
 
(ii) Each Money Market Quote shall specify (A) the proposed date of Borrowing;
(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be US$5,000,000 or a larger multiple
of US$l,000,000, (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Lender may be accepted; (C) in the case of a LIBOR
Auction, the margin above or below the applicable Eurodollar Rate (the “Money
Market Margin”) offered for each such Money Market Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate; (D) in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan; and (E)
the identity of the quoting Lender. A Money Market Quote may set forth up to
five separate offers by the quoting Lender with respect to each Interest Period
specified in the related Invitation for Money Market Quotes.
 
(iii) Any Money Market Quote shall be disregarded if it (A) is not substantially
in conformity with the definition thereof or does not specify all of the
information required by subsection (d)(ii); (B) contains qualifying, conditional
or similar language; (C) proposes terms other than or in addition to those set
forth in the applicable Invitation for Money Market Quotes; or (D) arrives after
the time set forth in subsection (d)(i).
 
(e) The Administrative Agent shall promptly notify TMCC or TCPR, as applicable,
of the terms (i) of any Money Market Quote submitted by a Lender that is in
accordance with subsection (d) and (ii) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Lender with respect to the same Money Market Quote Request.
Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
 

  
 

23

--------------------------------------------------------------------------------



Administrative Agent’s notice to the applicable Borrower shall specify (i) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (ii) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (iii) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
 
(f) Not later than 9:00 a.m. on the third Business Day prior to the proposed
date of Borrowing of Money Market LIBOR Loans or 10:00 a.m. on the Business Day
of the proposed date of Borrowing of Money Market Absolute Rate Loans (or such
other time or date as the applicable Borrower and the Administrative Agent shall
have mutually agreed and shall have notified to the Lenders not later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), TMCC or TCPR, as
applicable, shall notify the Administrative Agent of its acceptance or
non-acceptance of the offers so notified to it pursuant to subsection (e). In
the case of acceptance, such notice (a “Notice of Money Market Borrowing”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The applicable Borrower may accept any Money Market Quote in whole
or in part; provided that (i) the aggregate principal amount of each Money
Market Borrowing may not exceed the applicable amount set forth in the related
Money Market Quote Request; (ii) the principal amount of each Money Market
Borrowing must be US$50,000,000 or a larger multiple of US$5,000,000; and (iii)
acceptance of offers may only be made on the basis of ascending Money Market
Margins or Money Market Absolute Rates, as the case may be.
 
(g) If offers are made by two or more Lenders with the same Money Market Margins
or Money Market Absolute Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Money Market Loans in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
US$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers. Determinations by the
Administrative Agent of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.
 
Section 2.4 Prepayments.
 
(a) TMCC and TCPR may, upon notice to the Administrative Agent, and TCCI may,
upon notice to the Sub-Agent, at any time or from time to time voluntarily
prepay Committed Loans (other than Bankers’ Acceptances, Drafts and BA
Equivalent Notes) or Money Market Loans made to it bearing interest at the Base
Rate or the Canadian Prime Rate in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent or
the Sub-Agent, as the case may be, not later than 10:00 a.m. (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate or the Canadian Prime Rate Committed Loans or
Money Market Loans bearing interest at the Base Rate pursuant to Section 3.2;
(ii) any prepayment of Loans denominated in US Dollars shall be in a principal
amount of US$50,000,000 or a whole multiple of US$5,000,000 in excess thereof
and (iii) any prepayment of Loans denominated in Canadian Dollars shall be in a
principal amount of CDN$5,000,000 or a whole multiple of CDN$1,000,000
 

  
 

24

--------------------------------------------------------------------------------



in excess thereof. Except as provided in the preceding sentence, a Borrower may
not prepay all or any portion of the principal amount of any Money Market Loan
made to it prior to the last day of the Interest Period therefor. Each such
notice shall specify the date and amount of such prepayment, whether the Loans
to be prepaid are Committed Loans or Money Market Loans, and the Type(s) of
Loans to be prepaid. The Administrative Agent or the Sub-Agent, as the case may
be, will promptly notify each appropriate Lender of its receipt of each such
notice and the contents thereof with respect to Committed Loans, and of the
amount of such Lender’s Pro Rata Share of such prepayment of such Committed
Loans. The Administrative Agent will promptly notify each Lender that has made a
Money Market Loan that is to be prepaid of the receipt by the Administrative
Agent of each notice and the contents thereof with respect to such Money Market
Loan and the contents thereof and of the amount of such prepayment of such Money
Market Loan. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.5. Each such prepayment of
Committed Loans shall be applied to the Committed Loans of the appropriate
Lenders in accordance with their respective Pro Rata Shares. Each such
prepayment of Money Market Loans shall be applied ratably to the Money Market
Loans of the Lenders that made such Loans.
 
(b) (i) If for any reason the Total Outstandings applicable to TMCC at any time
exceed the Aggregate Tranche A Commitments then in effect, TMCC shall
immediately prepay Loans in an aggregate amount equal to such excess. (ii) If
for any reason the Total Outstandings applicable to TCPR at any time exceed the
Aggregate Tranche B Commitments then in effect, TCPR shall immediately prepay
Loans in an aggregate amount equal to such excess. (iii) If for any reason the
Total Outstandings applicable to TCCI at any time exceed the Aggregate Tranche C
Commitments then in effect, TCCI shall (x) immediately prepay Loans in an
aggregate amount equal to such excess and (y) to the extent necessary after TCCI
have made all prepayments required pursuant to clause (x), cash collateralize
the outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes in
accordance with Section 2.15(n) in any aggregate amount sufficient to eliminate
such excess.
 
Section 2.5 Termination or Reduction of Commitments. TMCC may, upon notice to
the Administrative Agent, terminate the Aggregate Tranche A Commitments, or from
time to time permanently reduce the Aggregate Tranche A Commitments, TCPR may,
upon notice to the Administrative Agent, terminate the Aggregate Tranche B
Commitments, or from time to time permanently reduce the Aggregate Tranche B
Commitments and TCCI may, upon notice to the Sub-Agent, terminate the Aggregate
Tranche C Commitments, or from time to time permanently reduce the Aggregate
Tranche C Commitments; provided that (i) any such notice shall be received by
the Administrative Agent or Sub-Agent, as the case may be, not later than 10:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of US$25,000,000 or any
whole multiple of US$5,000,000 in excess thereof in the case of Tranche A
Commitments or Tranche B Commitments or CDN$10,000,000 or any whole multiple of
CDN$5,000,000 in excess thereof in the case of Tranche C Commitments, and (iii)
such Borrower shall not terminate or reduce such Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings applicable to such Borrower would exceed the Aggregate Commitments
applicable to such Borrower. The Administrative Agent will promptly notify the
Lenders of any
 

  
 

25

--------------------------------------------------------------------------------



such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the applicable
Commitment of each appropriate Lender according to its Pro Rata Share. All
facility fees accrued for the account of the applicable Borrower until the
effective date of any termination of the applicable Aggregate Commitments shall
be paid on the effective date of such termination.
 
Section 2.6 Repayment of Loans.
 
(a) Each Borrower shall repay to the Lenders on the Maturity Date applicable to
such Borrower the aggregate principal amount of Loans made to it and outstanding
on such date.
 
(b) Each Borrower shall repay each Money Market Loan made to it on the earlier
to occur of (i) the last day of the Interest Period therefor and (ii) the
Revolving Maturity Date applicable to such Borrower.
 
Section 2.7 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) subject to Section
3.2, each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; (iv) subject to Section 3.2, each Money Market LIBOR Loan shall
bear interest on the outstanding principal amount thereof for the Interest
Period applicable thereto at a rate per annum equal to the sum of the Eurodollar
Rate for such Interest Period plus or minus the Money Market Margin quoted by
the Lender making such Loan; and (v) each Money Market Absolute Rate Loan shall
bear interest on the outstanding principal amount thereof for the Interest
Period applicable thereto at a rate per annum equal to the Money Market Absolute
Rate quoted by the Lender making such Loan.
 
(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the applicable Required Lenders, while any Event of Default
exists with respect to any Borrower, such Borrower shall pay interest on the
principal amount of all outstanding Obligations of such Borrower hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable on demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after
 

  
 

26

--------------------------------------------------------------------------------



judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
 
Section 2.8 Fees. 
 
(a) Facility Fee. (i) TMCC shall pay to the Administrative Agent for the account
of each Tranche A Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Tranche A Commitments, regardless of usage (or, if the Aggregate Tranche A
Commitments have terminated, on the Outstanding Amount of all Tranche A Loans).
The facility fee payable by TMCC shall accrue at all times during the Tranche A
Availability Period (and thereafter so long as any Tranche A Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand).
 
(ii) TCPR shall pay to the Administrative Agent for the account of each Tranche
B Lender in accordance with its Pro Rata Share, a facility fee equal to the
Applicable Rate times the actual daily amount of the Aggregate Tranche B
Commitments, regardless of usage (or, if the Aggregate Tranche B Commitments
have terminated, on the Outstanding Amount of all Tranche B Loans). The facility
fee payable by TCPR shall accrue at all times during the Tranche B Availability
Period (and thereafter so long as any Tranche B Loans remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date (and,
if applicable, thereafter on demand).
 
(iii) TCCI shall pay to the Sub-Agent for the account of each Tranche C Lender
in accordance with its Pro Rata Share, a facility fee equal to the Applicable
Rate times the actual daily amount of the Aggregate Tranche C Commitments,
regardless of usage (or, if the Aggregate Tranche C Commitments have terminated,
on the Outstanding Amount of all Tranche C Loans). The facility fee payable by
TCCI shall accrue in Canadian Dollars at all times during the Tranche C
Availability Period (and thereafter so long as any Tranche C Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand).
 
(iv) The facility fee payable by each Borrower shall be calculated quarterly in
arrears.
 
(b) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 

  
 

27

--------------------------------------------------------------------------------



Section 2.9 Computation of Interest and Fees. All computations (a) of interest
for Base Rate Loans when the Base Rate is determined by Citibank’s “base rate”
and (b) of interest for Canadian Prime Rate Loans shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of Drawing Fees and Drawing Purchase Price shall be made on the
basis of a year of 365 days and the term to maturity of the applicable Draft.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.
 
Section 2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower under the Loan Documents to pay any amount owing with respect to
the Obligations of such Borrower. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
Section 2.11 Payments Generally.
 
(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by (i) TMCC and TCPR shall be
made to the Administrative Agent and (ii) TCCI shall be made to the Sub-Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office or the Sub-Agent’s Office, as the case may be, (x)
in US Dollars in the case of payments by TMCC, payments by TCPR and payments in
respect of Eurodollar Rate Loans and Base Rate Loans by TCCI and (y) in Canadian
Dollars for all other payments by TCCI, and, in each case, in immediately
available funds not later than 12:00 noon on the date specified herein. The
Administrative Agent or the Sub-Agent, as the case may be, will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
or the Sub-Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
 
(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of
 

  
 

28

--------------------------------------------------------------------------------



time shall be reflected in computing interest or fees, as the case may be.
Whenever any payment hereunder in respect of Bankers’ Acceptances, Drafts or BA
Equivalent Notes shall be stated to be due on a day other than a Canadian
Business Day such payment shall be made on the next succeeding Canadian Business
Day.
 
(c) Unless a Borrower or any Lender has notified the Administrative Agent or the
Sub-Agent, as the case may be, prior to the time any payment is required to be
made by it to the Administrative Agent or the Sub-Agent hereunder, that such
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent or the Sub-Agent may assume that such Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent or the Sub-Agent in immediately
available funds, then:
 
(i) if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent or the Sub-Agent, as the case may be,
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent or the Sub-Agent to such Lender to the date such amount is
repaid to the Administrative Agent or Sub-Agent in immediately available funds
at the Interbank Rate from time to time in effect; and
 
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent or the Sub-Agent, as the case may be, the
amount thereof in immediately available funds, together with interest thereon
for the period from the date such amount was made available by the
Administrative Agent or the Sub-Agent to the applicable Borrower to the date
such amount is recovered by the Administrative Agent or the Sub-Agent (the
“Compensation Period”) at a rate per annum equal to the Interbank Rate from time
to time in effect. If such Lender pays such amount to the Administrative Agent
or the Sub-Agent, then such amount shall constitute such Lender’s Loan included
in the applicable Borrowing. If such Lender does not pay such amount forthwith
upon the Administrative Agent or the Sub’Agent’s demand therefor, the
Administrative Agent or Sub-Agent may make a demand therefor upon the applicable
Borrower, and such Borrower shall pay such amount to the Administrative Agent or
the Sub-Agent, together with interest thereon for the Compensation Period at a
rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent, the Sub-Agent or any Borrower may have against any Lender
as a result of any default by such Lender hereunder.
 
A notice of the Administrative Agent or the Sub-Agent, as the case may be, to
any Lender or any Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error.
 

  
 

29

--------------------------------------------------------------------------------



(d) If any Lender makes available to the Administrative Agent or the Sub-Agent,
as the case may be, funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent or the
Sub-Agent because the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent or the Sub-Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest, on the succeeding
Business Day.
 
(e) The obligations of the Lenders hereunder to make Committed Loans are several
and not joint. The failure of any Lender to make any Committed Loan on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan.
 
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g) For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever any interest or fees to be paid by TCCI under this Agreement is to be
calculated on the basis of a period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the number of
days in the calendar year in which the same is to be ascertained and divided by
the actual number of days in such period of time.
 
(h) Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by TCCI under this Agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) payable by TCCI is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of TCCI, the Administrative Agent and the Lenders and the amount
of such payment or collection shall be refunded to TCCI. For the purposes of
this Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent will be
prima facie evidence of such rate.
 
Section 2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it to
a Borrower, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent or the Sub-Agent, as the case may be, of such fact, and
(b) purchase from the other Lenders such participations in the Committed Loans
made by them to such Borrower as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loans pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from
 

  
 

30

--------------------------------------------------------------------------------



the purchasing Lender under any of the circumstances described in Section 9.6
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all of its rights of payment
(including any right of set-off, but subject to Section 9.9) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent or the
Sub-Agent, as the case may be, will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
 
Section 2.13 Extension of Maturity Date. 
 
(a) Not earlier than 60 days prior to, nor later than 45 days prior to, the
Revolving Maturity Date applicable to a Borrower then in effect, such Borrower
may, upon notice to the Administrative Agent (which shall promptly notify the
appropriate Lenders), request a 364-day extension of the Revolving Maturity Date
applicable to such Borrower then in effect. Within 30 days of delivery of such
notice, each appropriate Lender shall notify the Administrative Agent whether or
not it consents to such extension (which consent may be given or withheld in
such Lender’s sole and absolute discretion). Any Lender not responding within
the above time period shall be deemed not to have consented to such extension.
The Administrative Agent shall promptly notify the applicable Borrower and the
appropriate Lenders of the Lenders’ responses. If any Lender declines, or is
deemed to have declined, to consent to such extension, the applicable Borrower
may cause any such Lender to be replaced as a Lender pursuant to Section 9.16.
The applicable Borrower shall be deemed to have withdrawn any request to extend
the Revolving Maturity Date applicable to such Borrower if it delivers or is
required to deliver a notice of election to convert the Loans to Term Loans
pursuant to Section 2.13(c).
 
(b) The Revolving Maturity Date applicable to a Borrower shall be extended only
if all appropriate Lenders committed to lend to such Borrower (after giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so extended, the Revolving Maturity Date
applicable to such Borrower, as to the Consenting Lenders, shall be extended to
a date 364 days from the Revolving Maturity Date applicable to such Borrower
then in effect, effective as of the Revolving Maturity Date applicable to such
Borrower then in effect (such existing Revolving Maturity Date being the
“Revolving Extension Effective Date”). The Administrative Agent and the
applicable Borrower shall promptly confirm to the Lenders such extension and the
Revolving Extension Effective Date. As a condition precedent to such extension,
the applicable Borrower shall deliver to the Administrative Agent a
 

  
 

31

--------------------------------------------------------------------------------



certificate of such Borrower dated as of the Revolving Extension Effective Date
(in sufficient copies for each appropriate Lender) signed by a Responsible
Officer of such Borrower (i) certifying and attaching the resolutions adopted by
such Borrower approving or consenting to such extension and (ii) certifying
that, before and after giving effect to such extension, (A) the representations
and warranties of such Borrower contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.4 shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.1, and (B) no Default with
respect to such Borrower exists. The applicable Borrower shall prepay any
Committed Loans outstanding on the Revolving Extension Effective Date (and pay
any additional amounts required pursuant to Section 3.5) to the extent necessary
to keep outstanding Committed Loans ratable with any revised and new Pro Rata
Shares of all the Lenders.
 
(c) Not later than 30 days prior to the Revolving Maturity Date applicable to a
Borrower, such Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the appropriate Lenders), elect to convert the Loans made
to such Borrower into term Loans payable on the date (the “Term Maturity Date”)
one year from the Revolving Maturity Date applicable to such Borrower.
Concurrently with delivering any Request for Loans relating to Eurodollar Rate
Loans with an Interest Period ending after the Revolving Maturity Date
applicable to such Borrower such Borrower shall deliver a notice to the
Administrative Agent that it elects to convert the Loans into term Loans in
accordance with the preceding sentence. If a Borrower so elects to convert the
Loans made to it to term Loans, subject to the satisfaction of the conditions
precedent contained in this Section 2.13(c), the Maturity Date applicable to
such Borrower shall automatically be extended to the Term Maturity Date
effective as of the Revolving Maturity Date applicable to such Borrower then in
effect (such existing Revolving Maturity Date being the “Term Extension
Effective Date”), and, on and after the Term Extension Effective Date, the Loans
made to such Borrower shall be term Loans that (a) may not be reborrowed once
repaid, (b) in the case of loans denominated in US Dollars, may be converted
from Base Rate Loans to Eurodollar Rate Loans and from Eurodollar Rate Loans to
Base Rate Loans and, in the case of Loans denominated in Canadian Dollars, may
be continued as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes as provided therein, and (c) are payable in full on the Term
Maturity Date applicable to such Borrower. The Administrative Agent and the
applicable Borrower shall promptly confirm to the appropriate Lenders such
extension and the Term Extension Effective Date. As conditions precedent to such
extension, (i) the applicable Borrower shall deliver to the Administrative Agent
a certificate of such Borrower dated as of the Term Extension Effective Date (in
sufficient copies for each appropriate Lender) signed by a Responsible Officer
of such Borrower certifying that no Default applicable to such Borrower exists,
and (ii) as of the Term Extension Effective Date, any outstanding Money Market
Loans made to such Borrower shall have been prepaid, to the extent permitted by
Section 2.4(a), or repaid in accordance with this Agreement, and if such
prepayment or repayment is to be made in whole or in part from Committed Loans,
such Committed Loans shall have been made at least one Business Day prior to the
Term Extension Effective Date.

  
 

32

--------------------------------------------------------------------------------



(d) This Section shall supersede any provisions in Section 2.12 or Section 9.1
to the contrary. 
Section 2.14 Increase in Commitments.
 
(a) Provided there exists no Default applicable to a Borrower, upon notice by
such Borrower to the Administrative Agent (which shall promptly notify the
appropriate Lenders), such Borrower may from time to time, request an increase
in the Aggregate Commitments applicable to such Borrower to an amount (for all
such requests) not exceeding (x) in the case of the Tranche A Commitments,
$3,850,000,000, (y) in the case of the Tranche B Commitments, $250,000,000 and
(z) in the case of the Tranche C Commitments, CDN$700,000,000. At the time of
sending such notice, such Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the appropriate Lenders). Each appropriate Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
appropriate Lender not responding within such time period shall be deemed to
have declined to increase its Commitment. The Administrative Agent shall notify
the applicable Borrower and each appropriate Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
the applicable Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel. The consent of the Lenders is not
required to increase the amount of the Aggregate Commitments pursuant to this
Section, except that each appropriate Lender shall have to right to consent to
an increase in the amount of its Commitment as set forth in this Section
2.14(a). If the Lenders and Eligible Assignees do not agree to increase the
applicable Aggregate Commitments by the amount requested by the applicable
Borrower pursuant to this Section 2.14(a), such Borrower may (i) withdraw its
request for an increase in its entirety or (ii) accept, in whole or in part, the
increases that have been offered.
 
(b) If the applicable Aggregate Commitments are increased in accordance with
this Section, the Administrative Agent and the applicable Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
applicable Borrower and the appropriate Lenders of the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the applicable Borrower shall deliver to the Administrative Agent a
certificate of such Borrower dated as of the Increase Effective Date (in
sufficient copies for each appropriate Lender) signed by a Responsible Officer
of such Borrower certifying that no Default applicable to such Borrower exists.
The applicable Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.


(c) This Section shall supersede any provisions in Sections 2.12 or 9.1 to the
contrary.


 

  
 

33

--------------------------------------------------------------------------------


Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes.
 
(a) Request for Drawing. Each Drawing shall be made on notice, given not later
than 11:00 A.M. (Toronto time) on a Canadian Business Day at least two Canadian
Business Days prior to the date of the proposed Drawing, by TCCI to the
Administrative Agent, which shall give each Tranche C Lender prompt notice
thereof by telecopier. Each notice of a Drawing shall be in writing (including
by telecopier), in substantially the form of Exhibit A hereto, specifying
therein the requested (i) date of such Drawing (which shall be a Canadian
Business Day), (ii) aggregate Face Amount of such Drawing and (iii) initial BA
Maturity Date for each Bankers’ Acceptance and Draft comprising part of such
Drawing; provided, however, that, if the Administrative Agent determines in good
faith (which determination shall be conclusive and binding upon TCCI) that the
Drafts to be accepted and purchased (or purchased, as the case may be) as part
of any Drawing cannot, due solely to the requested aggregate Face Amount
thereof, be accepted and/or purchased ratably by the Tranche C Lenders in
accordance with Section 2.01(c), then the aggregate Face Amount of such Bankers’
Acceptances to be created and purchased and Drafts to be purchased shall be
reduced to such lesser amount as the Administrative Agent determines will permit
such Drafts comprising part of such Drawing to be so accepted and purchased (or
to be purchased, as the case may be). The Administrative Agent agrees that it
will, as promptly as practicable, notify TCCI of the unavailability of Bankers’
Acceptances. Each Draft in connection with any requested Drawing (A) shall be in
a minimum amount of CDN$1,000,000 or an integral multiple of CDN$100,000 in
excess thereof, and (B) shall be dated the date of the proposed Drawing. Each
Tranche C Lender shall, before 1:00 P.M. (Toronto time) on the date of each
Drawing, (i) complete one or more Drafts in accordance with the related
Committed Loan Notice, accept such Drafts and purchase the Bankers’ Acceptances
created thereby for the Drawing Purchase Price; or (ii) complete one or more
Drafts in accordance with the Drawing Notice and purchase such Drafts for the
Drawing Purchase Price and shall, before 1:00 P.M. (Toronto time) on such date,
make available for the account of its Applicable Lending Office to the
Administrative Agent at its appropriate Administrative Agent’s Office, in same
day funds, the Drawing Purchase Price payable by such Tranche C Lender for such
Drafts less the Drawing Fee payable to such Tranche C Lender with respect
thereto under Section 2.15(b). Upon the fulfillment of the applicable conditions
set forth in Section 4.2, the Administrative Agent will make the funds it has
received from the Tranche C Lenders available to TCCI at the applicable
Administrative Agent’s Office.
 
(b) Drawing Fees. TCCI shall, on the date of each Drawing and on the date of
each renewal of any outstanding Bankers’ Acceptances or BA Equivalent Notes, pay
to the Administrative Agent, in Canadian Dollars, for the ratable account of the
Tranche C Lenders accepting Drafts and purchasing Bankers’ Acceptances or
purchasing Drafts which have not been accepted by any Tranche C Lender, the
Drawing Fee with respect to such Drafts. TCCI irrevocably authorizes each such
Tranche C Lender to deduct the Drawing Fee payable with respect to each Draft of
such Tranche C Lender from the Drawing Purchase Price payable by such Tranche C
Lender in respect of such Draft in accordance with this Section 2.15 and to
apply such amount so withheld to the payment of such Drawing Fee for the account
of TCCI and, to the extent such Drawing Fee is so withheld and legally permitted
to be so applied, TCCI’s obligations under the preceding sentence in respect of
such Drawing Fee shall be satisfied.
 
 

  
 

34

--------------------------------------------------------------------------------


(c)  Limitations on Drawings. Anything in Section 2.15(a) to the contrary
notwithstanding, TCCI may not select a Drawing if the obligation of the Tranche
C Lenders to
purchase and accept Bankers’ Acceptances shall then be suspended pursuant to
Section 2.15(e) or 3.2(b).
 
(d) Binding Effect of Committed Loan Notices. Each Committed Loan Notice for a
Drawing shall be irrevocable and binding on TCCI. In the case of any proposed
Drawing, TCCI shall indemnify each Tranche C Lender (absent any gross negligence
by the Tranche C Lender) against any loss, cost or expense incurred by such
Tranche C Lender as a result of any failure to fulfill on or before the date
specified in the Committed Loan Notice for such Drawing the applicable
conditions set forth in Section 4.2, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Tranche C Lender to fund the Drawing
Purchase Price to be paid by such Tranche C Lender for Drafts when, as a result
of such failure, such Drafts are not issued on such date (but, in any event,
excluding any loss of profit and the Drawing Fee applicable to such Drafts).
 
(e) Circumstances Making Bankers’ Acceptances Unavailable. If the Administration
Agent in good faith determines that for any reason a market for Bankers’
Acceptances does not exist at any time or the Tranche C Lenders cannot for other
reasons, after reasonable efforts, readily sell Bankers’ Acceptances or perform
their other obligations under this Agreement with respect to Bankers’
Acceptances, the Administrative Agent will promptly so notify TCCI and each
Tranche C Lender. Thereafter, TCCI’s right to request the acceptance and/or
purchase of Drafts shall be and remain suspended until the Administration Agent
determines and notifies TCCI and each Tranche C Lender that the condition
causing such determination no longer exists.
 
(f) Presigned Draft Forms. To enable the Tranche C Lenders to create Bankers’
Acceptances or purchase Drafts, as the case may be, in accordance with
Section 2.01(c) and this Section 2.15, TCCI hereby appoints each Tranche C
Lender as its attorney to sign and endorse on its behalf (for the purpose of
acceptance and/or purchase of Drafts pursuant to this Agreement), in handwriting
or by facsimile or mechanical signature as and when deemed necessary by such
Tranche C Lender, blank forms of Drafts. In this respect, it is each Tranche C
Lender’s responsibility to maintain an adequate supply of blank forms of Drafts
for acceptance under this Agreement. TCCI recognizes and agrees that all Drafts
signed and/or endorsed on its behalf by a Tranche C Lender shall bind TCCI as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of TCCI. Each Tranche C Lender is hereby authorized (for
the purpose of acceptance and/or purchase of Drafts pursuant to this Agreement)
to complete and issue such Drafts endorsed in blank in such face amounts as may
be determined by such Tranche C Lender; provided that the aggregate amount
thereof is equal to the aggregate amount of Drafts required to be purchased by
such Tranche C Lender. On request by TCCI, a Tranche C Lender shall cancel all
forms of Drafts which have been pre-signed or pre-endorsed by or on behalf of
TCCI and which are held by such Tranche C Lender and have not yet been issued in
accordance herewith. Each Tranche C Lender further agrees to retain such records
in the manner and/or the statutory periods provided in the various Canadian
provincial or federal statutes and regulations which apply to such Tranche C
Lender. Each Tranche C Lender shall maintain a record with respect to Drafts
held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities.

  
 

35

--------------------------------------------------------------------------------


Each Tranche C Lender agrees to provide such records to TCCI at TCCI’s expense
upon request. Drafts shall be signed by a duly authorized officer or officers of
TCCI or by its attorneys, including its attorneys appointed pursuant to this
Section 2.15(f). Notwithstanding that any person whose signature appears on any
Drafts as a signatory for TCCI may no longer be an authorized signatory for TCCI
at the date of issuance of a Drafts , such signature shall nevertheless be valid
and sufficient for all purposes as if such authority had remained in force at
the time of such issuance, and any such Drafts so signed shall be binding on
TCCI.
 
(g) Distribution of Bankers’ Acceptances. Bankers’ Acceptances and Drafts
purchased by a Tranche C Lender in accordance with the terms of Section 2.01(c)
and this Section 2.15 may, in such Tranche C Lender’s sole discretion, be held
by such Tranche C Lender for its own account until the applicable BA Maturity
Date or sold, rediscounted or otherwise disposed of by it at any time prior
thereto in any relevant market therefor.
 
(h) Failure to Fund in Respect of Drawings. The failure of any Tranche C Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing
shall not relieve any other Tranche C Lender of its obligation hereunder to fund
its Drawing Purchase Price on the date of such Drawing, but no Tranche C Lender
shall be responsible for the failure of any other Tranche C Lender to fund the
Drawing Purchase Price to be funded or made, as the case may be by such other
Tranche C Lender on the date of any Drawing.
 
(i) Issue of BA Equivalent Notes. TCCI shall, at the request of a Tranche C
Lender, issue one or more non-interest bearing promissory notes (each a “BA
Equivalent Note”) payable on the date of maturity of the unaccepted Draft
referred to below, in such form as such Tranche C Lender may specify, in a
principal amount equal to the Face Amount of, and in exchange for, any
unaccepted Drafts which such Tranche C Lender has purchased or has arranged to
have purchased in accordance with Section 2.1(c).
 
(j) Payment, Conversion or Renewal of Bankers’ Acceptances. Upon the maturity of
a Bankers’ Acceptance, Draft or BA Equivalent Note, TCCI may (i) elect to issue
a replacement Bankers’ Acceptance, Draft or BA Equivalent Note by giving a
Drawing Notice in accordance with Section 2.15(a), (ii) elect to have all or a
portion of the Face Amount of such Bankers’ Acceptance, Draft or BA Equivalent
Note converted to a Canadian Prime Rate Loan, by giving a Notice of Borrowing in
accordance with Section 2.2, or (iii) pay, on or before 10:00 a.m. (Toronto
time) on the maturity date for such Bankers’ Acceptance, Draft or BA Equivalent
Note, an amount in Canadian Dollars equal to the Face Amount of such Bankers’
Acceptance, Draft or BA Equivalent Note (notwithstanding that a Tranche C Lender
may be the holder thereof at maturity). Any such payment shall satisfy TCCI’s
obligations under the Bankers’ Acceptance, Draft or BA Equivalent Note to which
it relates and the relevant Lender shall thereafter be solely responsible for
the payment of such Bankers’ Acceptances, Drafts or BA Equivalent Notes.
 
(k) Automatic Conversion. If TCCI fails to pay any Bankers’ Acceptance, Draft or
BA Equivalent Note when due, or to issue a replacement Bankers’ Acceptance,
Draft or BA Equivalent Note in the Face Amount of such Bankers’ Acceptance,
Draft or BA Equivalent Note pursuant to Section 2.15 (j), the unpaid amount due
and payable in respect thereof shall be converted, as of such date, and without
any necessity for TCCI to give a Notice of Borrowing in accordance with Section
2.2, to a Canadian Prime Rate Loan made by the Tranche C Lenders

  
 

36

--------------------------------------------------------------------------------


ratably under this Agreement and shall bear interest calculated and payable as
provided in Section 2.7

(l) Payment of Bankers Acceptances on Default. In the event that the maturity of
outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes is accelerated
pursuant to Section 6.01, TCCI shall pay to the Sub-Agent in Canadian Dollars in
same-day funds the aggregate principal amount of all such Bankers’ Acceptances,
Drafts and BA Equivalent Notes in satisfaction of its obligations in respect
thereof.
 
(m) Inconsistencies. In the event of any inconsistency between the provisions of
this Section 2.15 and any other provision of Article II with respect to Bankers’
Acceptances or BA Equivalent Notes, the provisions of this Section 2.15 shall
prevail.
 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.1 Taxes.


(a) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future Taxes. If
any Borrower shall be required by any Laws to deduct any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
 
(b) In addition, each Borrower agrees to pay to each appropriate Lender Other
Taxes incurred by such Lender.
 
(c) If any Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
(d) Each Borrower agrees to indemnify the Administrative Agent and each
appropriate Lender for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid

  
 

37

--------------------------------------------------------------------------------


by the Administrative Agent and such Lender, (ii) amounts payable under Section
3.1(c) and (iii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto. Payment under this
subsection (d) shall be made within 15 days after the date the Lender or the
Administrative Agent makes a demand therefor.
 
Section 3.2 Illegality.


(a) If any Lender determines that any Regulatory Change occurring on or after
the date of this Agreement has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful as a result of such Regulatory
Change, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans or Money Market LIBOR Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the applicable Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans or to make a Money
Market LIBOR Loan for which a Money Market Quote has been delivered shall be
suspended until such Lender notifies the Administrative Agent and the applicable
Borrower that the circumstances giving rise to such determination no longer
exist (and such Lender shall give such notice promptly upon receiving knowledge
that such circumstances no longer exist). If a Lender shall determine that it
may not lawfully continue to maintain and fund any of its outstanding Eurodollar
Rate Loans or Money Market LIBOR Loans to maturity and shall so specify in a
notice pursuant to the preceding sentence, upon receipt of such notice, the
applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans or Money Market LIBOR Loans, as the case may be, of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans or Money
Market LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Rate Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.


(b) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other governmental authority shall assert that
it is unlawful, for any Tranche C Lender or its Lending Office to perform its
obligations hereunder to complete and accept Drafts, to purchase Bankers’
Acceptances or to purchase Drafts or to continue to fund or maintain Bankers’
Acceptances or BA Equivalent Notes hereunder, then, on notice thereof and demand
therefor by such Tranche C Lender to TCCI through the Administrative Agent
(i) an amount equal to the aggregate Face Amount of all Bankers’ Acceptances,
Drafts and BA Equivalent Notes outstanding at such time shall, upon such demand,
be deposited by TCCI with the Administrative Agent in accordance with Section
2.15(l) until the BA Maturity Date of each such Bankers’ Acceptance, Drafts and
BA Equivalent Note, (ii) upon the BA Maturity Date of any Bankers’ Acceptance,
Draft or BA Equivalent Note in respect of which any such deposit has been made,
the Administrative Agent shall be, and hereby is, authorized (without notice to
or any further action by TCCI) to apply such amount (or the applicable portion
thereof) to the payment of such Bankers’ Acceptance, Draft or (iii) the
obligation of the Tranche C Lenders to complete and

  
 

38

--------------------------------------------------------------------------------


accept Drafts and purchase Bankers’ Acceptances and to purchase Drafts that have
not been accepted by a Tranche C Lender shall be suspended until the
Administrative Agent shall notify TCCI that such Tranche C Lender has determined
that the circumstances causing such suspension no longer exist (and such Lender
shall give such notice promptly upon receiving knowledge that such circumstances
no longer exist).
 
Section 3.3 Inability to Determine Rates. If the applicable Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan made to a Borrower, or that the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan made to a Borrower does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify such Borrower and each Lender. Thereafter, the
obligation of the appropriate Lenders to make or maintain Eurodollar Rate Loans
to such Borrower shall be suspended until the Administrative Agent (upon the
instruction of the applicable Required Lenders) revokes such notice (which
revocation shall be made promptly upon such instruction from the applicable
Required Lenders). Upon receipt of such notice, the applicable Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. 


(a) If on or after (i) the date hereof, in the case of Eurodollar Rate Loans,
Bankers’ Acceptances, Drafts and BA Equivalent Notes, or (ii) the date that a
Money Market Quote is given for a Money Market LIBOR Loan, any Lender determines
that as a result of a Regulatory Change, there shall be a material increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or Money Market LIBOR Loan or of purchasing, accepting,
making or maintaining Bankers’ Acceptances or BA Equivalent Notes, or a
reduction in the amount received or receivable by such Lender in connection with
any Eurodollar Rate Loan, Money Market LIBOR Loan, Bankers’ Acceptance, Draft or
BA Equivalent Note (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.1 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States, Puerto Rico,
Canada or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized in the determination of the
Eurodollar Rate), then from time to time within 15 days of demand by such Lender
(with a copy of such demand to the Administrative Agent), subject to Section
3.4(c), the applicable Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction.


(b) If any Lender determines that the introduction of any Law after the date
hereof regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith
(including determination that, for purposes of capital adequacy requirements,
the Commitment of such Lender does not constitute a

  
 

39

--------------------------------------------------------------------------------


commitment with an original maturity of one year or less), has the effect of
materially reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), subject to Section 3.4(c),the applicable Borrower shall
pay within 15 days of demand by such Lender such additional amounts as will
compensate such Lender for such reduction.


(c) Promptly after receipt of knowledge of any Regulatory Change or other event
that will entitle any Lender to compensation under this Section 3.4, such Lender
shall give notice thereof to the applicable Borrower and the Administrative
Agent certifying the basis for such request for compensation in accordance with
Section 3.6(a) and designate a different Lending Office if such designation will
avoid, or reduce the amount of, compensation payable under this Section 3.4 and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Notwithstanding anything in Sections 3.4(a) or
3.4(b) to the contrary, no Borrower shall be obligated to compensate any Lender
for any amount arising or accruing before the earlier of (i) 180 days prior to
the date on which such Lender gives notice to such Borrower and the
Administrative Agent under this Section 3.4(c) or (ii) the date such amount
arose or began accruing (and such Lender did not know such amount was arising or
accruing) as a result of the retroactive application of Regulatory Change or
other event giving rise to the claim for compensation.


Section 3.5 Funding Losses. Within 15 days after delivery of the certificate
described in the Section 3.6(a) by any Lender (with a copy to the Administrative
Agent) from time to time, each Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of each of the following (except to the extent incurred by any
Lender as a result of any action taken pursuant to Section 3.2):


(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);


(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by such Borrower pursuant
to Section 9.16;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but excluding loss of margin for
the period after which any such payment or failure to convert, borrow or prepay.
The applicable Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.



  
 

40

--------------------------------------------------------------------------------


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.5, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


Section 3.6 Matters Applicable to all Requests for Compensation. 


(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive if
prepared reasonably and in good faith. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.


(b) If (i) the obligation of any Lender to make Eurodollar Rate Loans shall be
suspended pursuant to Section 3.2 or (ii) any Lender has demanded compensation
under Section 3.1 or Section 3.4 with respect to Eurodollar Rate Loans, the
applicable Borrower may give notice to such Lender through the Administrative
Agent that, unless and until such Lender notifies such Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, effective 5 Business Days after the date of such notice from such
Borrower (A) all Loans which would otherwise be made by such Lender as
Eurodollar Rate Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurodollar Rate Loans of the other Lenders), and (B) after each of such Lender’s
Eurodollar Rate Loans has been repaid, all payments of principal which would
otherwise be applied to Eurodollar Rate Loans shall be applied to repay such
Lender’s Base Rate Loans instead.


(c) If any Lender makes a claim for compensation or other payment under Section
3.1 or Section 3.4 or if any Lender determines that it is unlawful or
impermissible for it to make, maintain or fund Eurodollar Rate Loans or Money
Market LIBOR Loans pursuant to Section 3.2, the applicable Borrower may replace
such Lender in accordance with Section 9.16.


(d) Prior to giving notice pursuant to Section 3.2 or to demanding compensation
or other payment pursuant to Section 3.1 or Section 3.4, each Lender shall
consult with the applicable Borrower and the Administrative Agent with reference
to the circumstances giving rise thereto; provided that nothing in this Section
3.6(d) shall limit the right of any Lender to require full performance by such
Borrower of its obligations under such Sections.


 

  
 

41

--------------------------------------------------------------------------------



ARTICLE IV
 
CONDITIONS
 
Section 4.1 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied:
 
(a) Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Borrower, each dated the Closing Date (or,
 
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:


(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;


(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;


(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;


(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business, in the case of TMCC, California, in the case of TCPR, in
Puerto Rico and, in the case of TCCI, in Canada;


(v) a favorable opinion of the General Counsel of each Borrower, addressed to
the Administrative Agent and each Lender, as to the matters and in the form set
forth in Exhibit H;


(vi) a favorable opinion of Pietrantoni Méndez & Alvarez LLP, counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, as
to the matters and in the form set forth in Exhibit I-1;


(vii) a favorable opinion of Stikeman Elliott LLP, counsel to TCCI, addressed to
the Administrative Agent and each Lender, as to the matters and in the form set
forth in Exhibit I-2;


(viii) a favorable opinion of Shearman & Sterling LLP, counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, as
to the matters and in the form set forth in Exhibit J;



  
 

42

--------------------------------------------------------------------------------


 
(ix) on the Closing Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate of a Responsible Officer of each Borrower, stating that:


(A) the representations and warranties contained in Article V hereof are
 correct on and as of the Closing Date; and


(B) no event has occurred and is continuing that constitutes a Default; and

(x) such other assurances, certificates, documents or consents as the
Administrative Agent or the applicable Required Lenders reasonably may require.


(b) Any fees required to be paid on or before the Closing Date shall have been
paid.


(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent).


(d) The Borrowers shall have terminated the commitments, and paid in full all
indebtedness, interest, fees and other amounts outstanding, under (i) the
364-Day Credit Agreement dated as of March 30, 2005 among TMCC, TCPR, the
lenders parties thereto, Bank of America, N.A., as syndication agent, and The
Bank of Tokyo-Mitsubishi, Ltd., BNP Paribas and JPMorgan Chase Bank, as
documentation agents, and Citicorp USA, Inc., as administrative agent for the
lenders and (ii) the credit facilities of TCCI listed on Schedule 4.1(d) hereto.
Each of the Lenders that is a party to any of the foregoing credit facilities
hereby waives, upon execution of this Agreement, the requirement of prior notice
under such credit agreement relating to the termination of commitments
thereunder.


Section 4.2 Conditions to all Loans. The obligation of each Lender to honor any
Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of Eurodollar
Rate Loans) made by any Borrower is subject to the following conditions
precedent:


(a) The representations and warranties of such Borrower contained in Article V
(except for the representations and warranties set forth in Section 5.4(b), the
accuracy of which it is expressly agreed shall not be a condition to making
Loans) shall be true and correct on and as of the date of such Loan, except (A)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and (B) except that for purposes of this Section 4.2, the representations
and warranties contained in Section 5.4(a) shall be deemed to refer to the most
recent statements furnished from time to time pursuant to Section 6.1(a).



  
 

43

--------------------------------------------------------------------------------


(b) No Default with respect to such Borrower shall exist, or would result from
such proposed Loan.


(c) The Administrative Agent shall have received a Request for Loans in
accordance with the requirements hereof.


Each Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty by such Borrower that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of the applicable Loans.


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
 
Section  5.1 Corporate Existence and Power. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction or organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. Such Borrower is in compliance with all Laws
except (i) where failure to be so could not reasonably be expected to cause a
material adverse change in the business, financial position, results of
operations or prospects of such Borrower and its Consolidated Subsidiaries
considered as a whole or (ii) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted.
 
Section  5.2 Corporate and Governmental Authorization: No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law or of the
Organization Documents of such Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower or any
of its Subsidiaries.
 
Section  5.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each other Loan Document, when executed and
delivered by such Borrower in accordance with this Agreement, will constitute a
valid and binding obligation of such Borrower, in each case enforceable in
accordance with its terms.
 
Section  5.4 Financial Information.
 
(a) The Audited Financial Statements applicable to such Borrower (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present, in conformity with GAAP consistently
 

  
 

44

--------------------------------------------------------------------------------


applied throughout the period covered thereby, except as otherwise expressly
provided therein, (A) in the case of TMCC, the consolidated financial position
of TMCC and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year, (B) in the case of
TCPR, the financial position of TCPR as of such date and its results of
operations and cash flow for such fiscal year and (C) in the case of TCCI, the
financial position of TCCI as of such date and its results of operations and
cash flow for such fiscal year.

(b) Since the date of the Audited Financial Statements, there has been no
material adverse change in the business, financial position, results of
operations or prospects of such Borrower and its Consolidated Subsidiaries,
considered as a whole.
 
Section  5.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of such Borrower threatened against or affecting, such
Borrower or any of its Subsidiaries before any court, arbiter, or Governmental
Authority in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business, consolidated financial
position or consolidated results of operations of such Borrower and its
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of this Agreement or any Loan Document.
 
Section  5.6 Compliance with ERISA. Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA, the Internal Revenue
Code and the Puerto Rico Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
Section  5.7 Taxes. Such Borrower and its Subsidiaries have filed all income tax
returns required to be filed under the Code, the Puerto Rico Code and the ITA
and all other material tax returns which are required to be filed by them and
have paid all taxes, assessments, fees and other governmental charges due
pursuant to such returns or pursuant to any assessment received by such Borrower
or any Subsidiary. The charges, accruals and reserves on the books of such
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of such Borrower, adequate.
 
Section  5.8 Subsidiaries. (a) In respect of TMCC, each of TMCC’s Subsidiaries
is a Person duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation, and has all organizational powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted. (b) In respect of TCPR, TCPR does not
have any Subsidiaries. (c) In respect of TCCI, TCCI does not have any
Subsidiaries.
 

  
 

45

--------------------------------------------------------------------------------


        


Section  5.9 Not an Investment Company. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section  5.10 Disclosure. All information heretofore furnished by such Borrower
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by such Borrower to the Administrative Agent or
any Lender will be, true, accurate and complete in all material respects on the
date as of which such information is stated or certified.
                                       
ARTICLE VI
 
COVENANTS
 
Each Borrower agrees that, so long as any Lender has any Commitment hereunder to
such Borrower or any Loan or any Obligation of such Borrower hereunder shall
remain unpaid or unsatisfied:
 
Section  6.1 Information. Such Borrower will deliver to the Administrative Agent
and each of the Lenders:
 
(a) as soon as available and in any event within 120 days after the end of each
fiscal year of such Borrower, a consolidated balance sheet of such Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of nationally recognized
standing;
 
(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of such Borrower, a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries as of the end
of such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of such Borrower’s fiscal year ended at the
end of such quarter setting forth in the case of such statements of income and
cash flow in comparative form the figures for the corresponding quarter and the
corresponding portion of such Borrower’s fiscal year; provided, however, that
TCCI shall not be required to provide financial information under this
subsection (b);
 
(c) simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a Compliance Certificate;
 
(d) within 5 days after any officer of such Borrower obtains knowledge of any
Default in respect of such Borrower, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer of
such Borrower setting forth the details thereof and the action which such
Borrower is taking or proposes to take with respect thereto;
 
(e) promptly after the same are available, copies of all annual registration
statements (other than exhibits thereto, pricing supplements and any
registration statements (x) on Form S-8 or its equivalent or (y) in connection
with asset securitization transactions) and reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) which such Borrower shall have filed with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

  
 

46

--------------------------------------------------------------------------------


(f) within 15 days after any officer of such Borrower at any time obtains
knowledge that any representation or warranty set forth in Section 5.6 would not
be true if made at such time, a certificate of the chief financial officer or
the chief accounting officer of such Borrower setting forth the details thereof
and the action which such Borrower is taking or proposes to take with respect
thereto; and

(g) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a), (b) or (e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such Borrower posts such documents, or
provides a link thereto on such Borrower’s website on the Internet at the
website address listed on Schedule 9.2; or (ii) on which such documents are
posted on such Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) such Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
such Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) such Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent, which shall notify the Lenders, of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by any Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
Section  6.2 Maintenance of Property; Insurance.
 
(a) Such Borrower will keep, and will cause each Significant Subsidiary to keep,
all material property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.
 
(b) Such Borrower will maintain, and will cause each Significant Subsidiary to
maintain, with financially sound and reputable insurance companies insurance in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against by companies of established repute
engaged in the same or similar business as such Borrower or such Significant
Subsidiary, and such Borrower will promptly furnish to the Administrative Agent
and the Lenders such information as to insurance carried as may be reasonably
requested in writing by the Administrative Agent.

  

47

--------------------------------------------------------------------------------


Section  6.3 Conduct of Business and Maintenance of Existence. Such Borrower
will continue, and will cause each Significant Subsidiary to continue, to engage
in business of the same general type as conducted by such Borrower and its
Significant Subsidiaries on the Closing Date, and will preserve, renew and keep
in full force and effect, and will cause each Significant Subsidiary to
preserve, renew and keep in full force and effect, their respective corporate
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section 6.3 shall prohibit (i) any merger or consolidation involving such
Borrower which is permitted by Section 6.6, (ii) the merger of a Significant
Subsidiary into such Borrower or the merger or consolidation of a Significant
Subsidiary with or into another Person if the corporation surviving such
consolidation or merger is a Significant Subsidiary and if, in each case, after
giving effect thereto, no Default with respect to such Borrower shall have
occurred and be continuing or (iii) the termination of the corporate existence
of any Significant Subsidiary if such Borrower in good faith determines that
such termination is in the best interest of such Borrower and is not materially
disadvantageous to the Lenders.
 
Section  6.4 Compliance with Laws. Such Borrower will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
Laws (including, without limitation, Environmental Laws and ERISA and the rules
and regulations thereunder) except where the necessity of compliance therewith
is contested in good faith by appropriate proceedings.
 
Section  6.5 Negative Pledge. Such Borrower will not pledge or otherwise subject
to any lien any property or assets of such Borrower unless the Loans and the
Obligations of such Borrower under this Agreement are secured by such lien
equally and ratably with all other obligations secured thereby so long as such
other obligations shall be so secured; provided, however, that such covenant
will not apply to liens securing obligations which do not in the aggregate at
any one time outstanding exceed 20% of Net Tangible Assets (as defined below) of
such Borrower and it Consolidated Subsidiaries and also will not apply to:
 
(a) the pledge of any assets of such Borrower to secure any financing by such
Borrower of the exporting of goods to or between, or the marketing thereof in,
jurisdictions other than the United States, Puerto Rico and Canada in connection
with which such Borrower reserves the right, in accordance with customary and
established banking practice, to deposit, or otherwise subject to a lien, cash,
securities or receivables, for the purpose of securing banking accommodations or
as the basis for the issuance of bankers’ acceptances or in aid of other similar
borrowing arrangements;
 
(b) the pledge of receivables of such Borrower payable in currencies other than
US Dollars to secure borrowings in jurisdictions other than the United States,
Puerto Rico and Canada;
 
(c) any deposit of assets of such Borrower in favor of any governmental bodies
to secure progress, advance or other payments under a contract or statute;
 
(d) any lien or charge on any property of such Borrower, tangible or intangible,
real or personal, existing at the time of acquisition or construction of such
property (including acquisition through merger or consolidation) or given to
secure the payment of all or any part of the purchase or construction price
thereof or to secure any indebtedness incurred prior to, at the

  
 

48

--------------------------------------------------------------------------------


time of, or within one year after, the acquisition or completion of construction
thereof for the purpose of financing all or any part of the purchase or
construction price thereof;
 
(e) bankers’ liens or rights of offset;
 
(f) any lien securing the performance of any contract or undertaking not
directly or indirectly in connection with the borrowing of money, obtaining of
advances or credit or the securing of debt, if made and continuing in the
ordinary course of business;

(g) any lien to secure nonrecourse obligations in connection with such
Borrower’s engaging in leveraged or single-investor lease transactions;
 
(h) any lien to secure payment obligations with respect to (x) rate swap
transactions, swap options, basis swaps, forward rate transactions, commodity
swaps, commodity options, equity or equity index swaps, equity or equity index
options, bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, credit
protection transactions, credit swaps, credit default swaps, credit default
options, total return swaps, credit spread transactions, repurchase
transactions, reverse repurchase transactions, buy/sell-back transactions,
securities lending transactions, weather index transactions, or forward
purchases or sales of a security, commodity or other financial instrument or
interest (including any option with respect to any of these transactions), or
(y) transactions that are similar those described above;
 


    (i) for the avoidance of doubt, any lien or security interest granted or
arising in connection with a bona fide securitization transaction by which such
Borrower sells vehicle loan receivables, vehicle installment contracts, vehicle
leases (together with or without the underlying vehicles), and/or other
receivables or assets, the records relating thereto and the proceeds, rights and
benefits accruing to it thereunder (the “Securitized Assets”) and underlying
vehicles if not included with the Securitized Assets to a trust or entity
established for the purpose of, among other things, purchasing, holding or
owning Securitized Assets; and
 
(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any lien, charge or pledge referred to in
the foregoing clauses (a) to (i), inclusive, of this Section 6.5; provided,
however, that the amount of any and all obligations and indebtedness secured
thereby shall not exceed the amount thereof so secured immediately prior to the
time of such extension, renewal or replacement and that such extension, renewal
or replacement shall be limited to all or a part of the property which secured
the charge or lien so extended, renewed or replaced (plus improvements on such
property).
 
“Net Tangible Assets” means, with respect to any Borrower, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of such
Borrower and its Consolidated Subsidiaries after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles of such Borrower and its Consolidated
Subsidiaries, all as set forth on the most recent balance sheet of such Borrower
and its Consolidated Subsidiaries prepared in accordance with GAAP.
 
  
 

49

--------------------------------------------------------------------------------


Section  6.6 Consolidations. Mergers and Sales of Assets. (a) Such Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease (whether in one transaction or in a series of transactions) all or
substantially all of its properties and assets to any Person, unless:
 
(i) the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
all or substantially all of the properties and assets of such Borrower shall be
a Person organized and existing under the Laws of the United States of America,
any State

thereof, the District of Columbia or Puerto Rico or, in the case of TCCI, Canada
or any province of Canada (the “Successor Corporation”) and shall expressly
assume, by an amendment or supplement to this Agreement, signed by such Borrower
and such Successor Corporation and delivered to the Administrative Agent, such
Borrower’s obligation with respect to the due and punctual payment of the
principal of and interest on all the Loans made to such Borrower and the due and
punctual payment of all other Obligations payable by such Borrower hereunder and
the performance or observance of every covenant herein on the part of such
Borrower to be performed or observed;
 
(ii) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of such Borrower as a result of such
transaction as having been incurred by such Borrower at the time of such
transaction, no Default with respect to such Borrower shall have happened and be
continuing;
 
(iii) if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of such Borrower would become subject to
a mortgage, pledge, lien, security interest or other encumbrance which would not
be permitted by Section 6.5 hereof, such Borrower or the Successor Corporation,
as the case may be, takes such steps as shall be necessary effectively to secure
the Loans and the Obligations of such Borrower under this Agreement equally and
ratably with (or prior to) all indebtedness secured thereby; and
 
(iv) such Borrower has delivered to the Administrative Agent a certificate
signed by an executive officer and a written opinion or opinions of counsel
satisfactory to the Administrative Agent (who may be counsel to such Borrower),
each stating that such amendment or supplement to this Agreement complies with
this Section 6.6 and that all conditions precedent herein provided for relating
to such transaction have been complied with.
 
(b) Upon any consolidation or merger or any conveyance, transfer or lease of all
or substantially all of the properties and assets of such Borrower in accordance
with Section 6.6(a), the Successor Corporation shall succeed to, and be
substituted for, and may exercise every right and power of, such Borrower under
this Agreement and the Loans with the same effect as if the Successor
Corporation had been named as a Borrower therein and herein, and thereafter,
such Borrower, except in the case of a lease of such Borrower’s properties and
assets, shall be released from its liability as obligor on any of the Loans and
under this Agreement.
 

  
 

50

--------------------------------------------------------------------------------


Section  6.7 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes
including, without limitation, the refunding of its maturing commercial paper.
None of such proceeds will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate of buying or carrying any “margin
stock” within the meaning of Regulation U. During the Tranche A Availability
Period, the Tranche B Availability Period and the Tranche C Availability Period,
as applicable, subject to the other terms and conditions of this Agreement, such
Borrower may request and use the proceeds of Loans of one Type to repay
outstanding Loans of another Type.
 
 
ARTICLE VII
 
DEFAULTS
 
Section  7.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:
 
(a) such Borrower shall fail to pay when due any principal of any Loan made to
it or shall fail to pay within 5 days of the due date thereof any interest on
any Loan, any fees or any other amount payable by it hereunder;
 
(b) such Borrower shall fail to observe or perform any covenant contained in
Section 6.1(d), Section 6.5, Section 6.6 or Section 6.7;
 
(c) such Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to such Borrower by the
Administrative Agent at the request of any Lender;
 
(d) any representation, warranty, certification or statement made by such
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
 
(e) indebtedness for borrowed money (i) in the case of TMCC or any of its
Subsidiaries in an aggregate amount in excess of US$ 50,000,000, (ii) in the
case of TCPR or any of its Subsidiaries in an aggregate amount in excess of US$
50,000,000, or (iii) in the case of TCCI or any of its Subsidiaries in an
aggregate amount in excess CDN$ 50,000,000, shall not be paid when due or shall
be accelerated prior to its stated maturity date and, within 10 days after
written notice thereof is given to such Borrower by the Administrative Agent,
such indebtedness shall not be discharged or such acceleration shall not be
rescinded or annulled;
 
(f) such Borrower or any Significant Subsidiary of such Borrower shall commence
or consent to the commencement of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding

  
 

51

--------------------------------------------------------------------------------


under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding;
 
(g) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to

impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000;
 
(h) judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate shall be rendered against such Borrower or any Significant Subsidiary
of such Borrower and such judgments or orders shall continue unsatisfied and
unstayed for a period of 30 days; or
 
(i) such Borrower shall cease to be a TMC Consolidated Subsidiary;
 
then, and in every such event, the Administrative Agent shall, at the request
of, or may, with the consent of, the applicable Required Lenders and after
notice to the applicable Borrower (i) terminate the commitment of each Lender to
make Loans to such Borrower, and they shall thereupon terminate, and (ii)
declare the unpaid principal amount of all outstanding Loans made to such
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document by such Borrower to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to such Borrower
shall automatically terminate, the unpaid principal amount of all outstanding
Loans made to such Borrower and all interest and other amounts as aforesaid
shall automatically become due and payable.
 
Section 7.2 Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations of any Borrower
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;


  
 

52

--------------------------------------------------------------------------------


Second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the appropriate Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, ratably among the
appropriate Lenders in proportion to the respective amounts described in this
clause Third payable to them;

        Fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, ratably among the appropriate
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and


Last, the balance, if any, after all of the Obligations of such Borrower have
been indefeasibly paid in full, to such Borrower or as otherwise required by
Law.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.1 Appointment and Authorization of Administrative Agent.  Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


Section 8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.


Section 8.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this

  
 

53

--------------------------------------------------------------------------------


Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Borrower or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
Affiliate thereof.


Section 8.4 Reliance by Administrative Agent. 


(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, facsimile or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
applicable Required Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
applicable Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.


(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Section 8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of
  
 

54

--------------------------------------------------------------------------------


any such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the applicable Required Lenders in accordance
with Article VII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable or in the best interest of
the Lenders.
 
Section 8.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to a Borrower hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.


Section 8.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), pro rata, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
applicable Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section; provided, further, that such
Indemnified Liability was incurred by or asserted against such Agent-Related
Person acting as or for the Administrative Agent in connection with such
capacity. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the

  
 

55

--------------------------------------------------------------------------------


Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

        Section 8.8 Administrative Agent in its Individual Capacity. CUSA and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each Borrower and its Affiliates as though CUSA were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, CUSA or its Affiliates may
receive information regarding a Borrower or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of a
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, CUSA shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include CUSA in its
individual capacity.


Section 8.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by the Borrowers in
writing at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld). If no
successor administrative agent is so appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrowers, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VIII and Sections 9.4 and
9.5 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.


Section 8.10 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment,

  
 

56

--------------------------------------------------------------------------------


composition or other judicial proceeding relative to a Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
such Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing by such Borrower and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.8 and Section 9.4) allowed in such
judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 and Section 9.4. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.


Section 8.11 Other Agents, Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


Section 8.12 Sub-Agent. The Sub-Agent is not a non-resident of Canada for
purposes of Part XIII of the ITA and, as such, it and not the Administrative
Agent has been designated under this Agreement to carry out certain duties of
the Administrative Agent in respect of TCCI. The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Administrative
Agent, and each of TCCI and the Tranche C Lenders agrees that the Sub-Agent
shall be entitled to exercise each of the rights and shall be entitled to each
of the benefits of the

  
 

57

--------------------------------------------------------------------------------


Administrative Agent under this Agreement as relate to the performance of its
obligations hereunder. References in Sections 2.15 and 3.1 to the Administrative
Agent shall also include the Sub-Agent.

 
ARTICLE IX


MISCELLANEOUS
Section 9.1 Amendments, Etc. Except as otherwise set forth in the last sentence
of this Section, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the applicable
Required Lenders and the applicable Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a) waive any condition set forth in Section 4.1(a) without the written consent
of each Lender;


(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.1) without the written consent of such Lender;


(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the applicable Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;


(e) change Section 2.12 or Section 7.2 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
affected Lender;


(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender that has a Commitment under the affected Tranche;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by

  
 

58

--------------------------------------------------------------------------------


the parties thereto. Notwithstanding anything to the contrary herein, any
amendment or waiver of any term of any Money Market Loan (except the increase in
the principal amount thereof or the extension of any Interest Period until after
the Revolving Maturity Date applicable to the Borrower of such Loan) made by a
Lender hereunder shall be effective if signed by such Lender and the applicable
Borrower and acknowledged by the Administrative Agent and (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.


Section 9.2 Notices and Other Communications; Facsimile Copies.  


(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:


(i) if to a Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 9.2 or to such other address, facsimile number, electronic mail address
or telephone number as shall be designated by such party in a notice to the
other parties; and


(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.


(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrowers, the
Administrative Agent and the Lenders. The Borrowers may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.


  
 

59

--------------------------------------------------------------------------------


(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.1, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of a
Responsible Officer of a Borrower or any other Person designated in writing by a
Responsible Officer of a Borrower to the Administrative Agent even if (i) such
notices were not otherwise made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Responsible Officer of a Borrower or any other Person designated in writing by
a Responsible Officer of a Borrower to the Administrative Agent. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


Section 9.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.


Section 9.4 Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search and filing charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 9.4 shall be payable within ten Business Days after
delivery to the Borrowers of a certificate setting forth in reasonable detail
the basis for the amounts demanded. The agreements in this Section shall survive
the termination of the Aggregate Commitments and repayment of all other
Obligations.


  
 

60

--------------------------------------------------------------------------------


Section 9.5 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 9.5 shall be payable within 10 Business Days after the Borrowers receive
demand therefor setting forth in reasonable detail the basis for such demand.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. Notwithstanding the foregoing, the Borrowers shall not, in
connection with any single proceeding or series of related proceedings in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm or internal legal department (in addition to any local counsel) for all
Indemnitees, such firm or internal legal department to be selected by the
Administrative Agent; provided that if an Indemnitee shall have reasonably
concluded that (i) there may be legal defenses available to it which are
different from or additional to those available to other Indemnitees and may
conflict therewith or (ii) the representation of such Indemnitee and the other
Indemnitees by the same counsel would otherwise be inappropriate under
applicable principles of professional responsibility, such Indemnitee shall have
the right to select and retain separate counsel to represent such Indemnitee in
connection with such proceeding(s) at the expense of the Borrowers.


Section 9.6 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of set-off, and such
payment or the proceeds of such set-off or any

  
 

61

--------------------------------------------------------------------------------


part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Interbank Rate from time to time in
effect.


Section 9.7 Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Committed Loans at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Committed Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund (as defined in subsection (f) of this Section) with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Committed Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than US$10,000,000 in the case of Tranche A Commitments or Tranche B
Commitments or less than CDN$10,000,000 in the case of Tranche C Commitments
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing in respect of such Borrower, the applicable Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Committed Loans or the Commitment assigned;
(iii) any assignment of a Commitment must be approved by the Administrative
Agent (which approval shall not be unreasonably withheld or delayed) unless the
Person that is the proposed

  
 

62

--------------------------------------------------------------------------------


assignee is itself a Lender or an Affiliate of a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
US$3,500. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, 9.4 and 9.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the Eligible Assignee is required to deliver
documents pursuant to Section 9.15, it shall deliver those documents to the
applicable Borrower and the Administrative Agent in accordance with Section
9.15.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any of the Borrowers’ Affiliates) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) in the case of a Tranche C Lender, such Participant is not a non-resident
of Canada for purposes of Part XIII of the ITA and (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of

  
 

63

--------------------------------------------------------------------------------


the Participant, agree to any amendment, waiver or other modification described
in the first proviso to Section 9.1 that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 9.9
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. 


(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or Section 3.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant shall not be entitled to the benefits of Section
3.1 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of each Borrower, to
comply with Section 9.15 as though it were a Lender.


(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g) As used herein, the following terms have the following meanings:


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default with respect
to such Borrower has occurred and is continuing, the applicable Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Borrower
or any of the Borrowers’ Affiliates; and provided, further, that, with respect
to any Tranche C Commitment or any Tranche C Loans, any Person that is a
non-resident of Canada for purposes of Part XIII of the ITA shall not qualify as
an Eligible Assignee.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


Section 9.8 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including

  
 

64

--------------------------------------------------------------------------------


accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority or
self-regulatory body; (c) to the extent required by applicable Laws or by any
subpoena or similar legal process; (d) to any other party to this Agreement; (e)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of a Borrower; (g) with the consent of the
applicable Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Loans. For the purposes of this Section, “Information” means all information
received from a Borrower relating to such Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by such Borrower; provided that,
in the case of information received from a Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) that are provided to the Administrative
Agent or such Lender relating to such tax treatment and tax structure; provided
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Loans and transactions contemplated hereby.
Section 9.9 Set-off. Upon the occurrence and during the continuance of any Event
of Default with respect to a Borrower, nothing in this Agreement shall preclude
any Lender, at any time and from time to time, from exercising any right of set
off, counterclaim, or other rights it may have otherwise than under this
Agreement and or from applying amounts realized against any and all Obligations
owing by such Borrower to such Lender hereunder or under any other Loan
Document, now or hereafter existing. Each Lender agrees promptly to notify the
applicable Borrower and the Administrative Agent after any such set-off and
application made

  
 

65

--------------------------------------------------------------------------------


by such Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
 
Section 9.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan

Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.


Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 9.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 9.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.


Section 9.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 9.15 Tax Forms.

  
 

66

--------------------------------------------------------------------------------


(a) (i) Each Tranche A Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to becoming a party to this Agreement (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Foreign Lender by

TMCC pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by TMCC pursuant to
this Agreement) or such other evidence satisfactory to TMCC and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to TMCC and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by TMCC pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TMCC make any deduction
or withholding for taxes from amounts payable to such Foreign Lender.


(ii) As of the date that each Lender becomes a Tranche B Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and each Borrower that it is an Exempt Lender and agrees that, if Puerto Rico or
United States taxing authorities at any time after the date of this Agreement
require that such Lender deliver any certificate, statement or form as a
condition to exemption from, or reduction of, withholding taxes under the Puerto
Rico Code or the Code on any payments by TCPR to such Lender under this
Agreement, such Lender shall deliver such certificate, statement or form to the
Administrative Agent prior to becoming a party to this Agreement (or upon
accepting an assignment of an interest herein). Thereafter and from time to
time, each such Lender shall (A) promptly submit to the Administrative Agent
such duly completed and signed certificates, statements or forms as shall be
adopted from time to time by the relevant Puerto Rico or United States taxing
authorities and such other evidence as is satisfactory to TCPR and the
Administrative Agent of any available exemption from, or reduction of, Puerto
Rico and United States withholding taxes in respect of all payments to be made
to such Lender by TCPR pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TCPR make any deduction
or withholding for taxes from amounts payable to such Lender.


  
 

67

--------------------------------------------------------------------------------


(iii) As of the date that each Lender becomes a Tranche C Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and TCCI that it is not a non-resident in Canada for purposes of Part XIII of
the ITA and agrees that as long as it is a Tranche C Lender it will not be a
non-resident of Canada for purposes of Part XIII of the ITA.


(iv) Each Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the
certificates, statements or forms required to be provided by such Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account that is not, in the case
of a Tranche A Lender, subject to United States withholding tax or in the case
of a Tranche B Lender, subject to Puerto Rico or United States withholding tax;
(B) any information such Lender chooses to transmit with such certificates,
statements or forms, and any other certificate or statement of exemption
required under the Code or, in the case of a Tranche B Lender; and (C) in the
case of a Tranche C Lender evidence that no Person for whom such Lender is
receiving any portion of any sums paid or payable to such Lender is a
non-resident of Canada for purposes of Part XIII of the ITA.


(v) No Borrower shall be required to pay any additional amount to any Lender
under Section 3.1 (A) with respect to any Taxes required to be deducted or
withheld on the basis of the information, certificates or statements of
exemption such Lender transmits pursuant to this Section 9.15(a) or (B) if such
Lender shall have failed to satisfy the foregoing provisions of this Section
9.15(a); provided that if such Lender shall have satisfied the requirement of
this Section 9.15(a) on the date such Lender became a Lender or ceased to act
for its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 9.15(a) shall relieve such Borrower of its obligation to
pay any amounts pursuant to Section 3.1 in the event that, as a result of any
change in any applicable Law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.


(vi) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which a Borrower is not required to pay additional
amounts under this Section 9.15(a).


(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to


68

--------------------------------------------------------------------------------


 such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.


(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.


Section 9.16 Replacement of Lenders. Under any circumstances set forth herein
providing that a Borrower shall have the right to replace a Lender as a party to
this Agreement and if any Lender is a Defaulting Lender or has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding, such
Borrower may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign its Commitment (with the assignment
fee to be paid by such Borrower in such instance) pursuant to Section 9.7(b) to
one or more other Lenders or Eligible Assignees procured by such Borrower;
provided, however, that if such Borrower elects to exercise such rights with
respect to any Lender pursuant to Section 3.6(c), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Section 3.1 or 3.4. The applicable Borrower shall (y) pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
replacement (including any amounts payable pursuant to Section 3.5) and (z)
release such Lender from its obligations under the Loan Documents. Any Lender
being replaced shall execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans.


Section 9.17 Governing Law. 


(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE COUNTY OF NEW YORK IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY

  
 

69

--------------------------------------------------------------------------------


OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.



Section 9.18 Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act.


Section 9.19 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars or Canadian
Dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase US
Dollars or Canadian Dollars with such other currency at Citibank’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.


(b) The obligation of TCCI in respect of any sum due from it in any currency
(the “Primary Currency”) to any Tranche C Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, TCCI agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent (as the case
may be) against such loss, and if the amount of the applicable Primary Currency
so purchased exceeds such sum due to any Lender or the Administrative Agent (as
the case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to remit to TCCI such excess.


Section 9.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE



  
 

70

--------------------------------------------------------------------------------


WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

71

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
TOYOTA MOTOR CREDIT CORPORATION
 
By: /s/ George E. Borst
 
Title: President and Chief Executive Officer
 


 
TOYOTA CREDIT DE PUERTO RICO CORP.
 
By: /s/ George E. Borst
 
Title: President and Chief Executive Officer
 


 
TOYOTA CREDIT CANADA INC.
 
By: /s/ L. Baldesarra
 
Title: SVP and Secretary
 



 
 

S-1

--------------------------------------------------------------------------------



 
CITICORP USA, INC., as
 
Administrative Agent and a Lender
 


 
By: /s/ Wajeeh Faheem
 
Title: Vice President
 



 
 

S-2

--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as
 
Syndication Agent and a Lender
 


 
By: /s/ Alan H. Roche
 
Title: Managing Director

 
 

S-3

--------------------------------------------------------------------------------



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. LOS ANGELES BRANCH,
 
as a Lender
 


 
By: /s/ Kimihisa Imada
 
Title: General Manager
 


 


 


 
BANK OF TOKYO-MITSUBISHI UFJ (CANADA),
 
as a Lender
 


 
By: /s/ Atsushi Tanaka
 
Title: Executive Vice President

 
 

S-4

--------------------------------------------------------------------------------



 
BNP PARIBAS,
 
as a Lender
 


 
By: /s/ Gaye Plunkett
 
Title: Vice President
 


 
By: /s/ Christopher Grumboski
 
Title: Director
 


 



 
 

S-5

--------------------------------------------------------------------------------




 


 
BNP PARIBAS (CANADA),
 
as a Lender
 


 
By: /s/ Colin Dickinson
 
Title: Director
 



 
 

S-1

--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 


 
By: /s/ Frances L. Bonham
 
Title: Managing Director
 


 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
 
as a Lender
 


 
By: /s/ Drew McDonald
 
Title: Vice President

 
 

S-2

--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as a Lender
 


 
By: /s/ Michael Dietz
 
Title: Director
 


 
By: /s/ Brian Collins
 
Title: Vice President

 
 

S-3

--------------------------------------------------------------------------------



 
HSBC BANK USA, N.A.,
 
as a Lender
 


 
By: /s/ Christopher Samms
 
Title: Senior Vice President

 
 

S-4

--------------------------------------------------------------------------------



 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 


 
By: /s/ Masahiko Oshima
 
Title: General Manager
 


 
SUMITOMO MITSUI BANKING CORPORATION OF CANADA,
 
as a Lender
 


 
By: /s/ Minami Aida_
 
Title: President and C.E.O

 
 

S-5

--------------------------------------------------------------------------------



 
BARCLAYS BANK PLC,
 
as a Lender
 


 
By: /s/ Alison McGuigan
 
Title: Associate Director
 



 
 

S-6

--------------------------------------------------------------------------------



 
CREDIT SUISSE NEW YORK BRANCH,
 
as a Lender
 


 
By: /s/ Mark E. Gleason
 
Title: Director
 


 
By: /s/ Mikhail Faybusovich
 
Title: Associate

 
 

S-7

--------------------------------------------------------------------------------



 
DRESDNER BANK AG NEW YORK BRANCH AND GRAND CAYMAN BRANCH,
 
as a Lender
 


 
By: /s/ Thomas R. Brady
 
Title: Director
 


 
By: /s/ Joseph M. Mormak
 
Title: Vice President

 
 

S-8

--------------------------------------------------------------------------------



 
MERRILL LYNCH BANK USA,
 
as a Lender
 


 
By: /s/ Louis Alder
 
Title: Director

 
 

S-9

--------------------------------------------------------------------------------



 
MIZUHO CORPORATE BANK LTD.,
 
as a Lender
 


 


 
By: /s/ Shinji Yamada
 
Title: Joint General Manager

 
 

S-10

--------------------------------------------------------------------------------



 
MIZUHO CORPORATE BANK (CANADA),
 
as a Lender
 


 


 
By: /s/ Minoru Yoshida
 
Title: Executive Vice President

 
 

S-11

--------------------------------------------------------------------------------



 
MORGAN STANLEY BANK,
 
as a Lender
 


 
By: /s/ Eugene F. Martin
 
Title: Vice President

 
 

S-12

--------------------------------------------------------------------------------



 
THE ROYAL BANK OF SCOTLAND PLC,
 
as a Lender
 


 
By: /s/ Frank Guerra
 
Title: Managing Director

 
 

S-13

--------------------------------------------------------------------------------



 
UBS LOAN FINANCE LLC,
 
as a Lender
 


 
By: /s/ Irja R. Otsa
 
Title: Associate Director
 


 
By: /s/ Richard L. Tavrow
 
Title: Director

 
 

S-14

--------------------------------------------------------------------------------



 
WACHOVIA BANK NATIONAL ASSOCIATION,
 
as a Lender
 


 


 
By: /s/ James Travagline
 
Title: Vice President

 
 

S-15

--------------------------------------------------------------------------------



 
ROYAL BANK OF CANADA,
 
as a Lender
 


 
By: /s/ Barton Lund
 
Title: Authorized Signatory
 


 


 
ROYAL BANK OF CANADA,
 
as a Lender
 


 
By: /s/ Mark Beck
 
Title: Attorney-in-Fact
 
 

 
 

S-16

--------------------------------------------------------------------------------



 
TORONTO-DOMINION (TEXAS) LLC,
 
as a Lender
 


 
By: /s/ Jim Bridwell
 
Title: Authorized Signatory

 
 

S-17

--------------------------------------------------------------------------------



 
THE TORONTO-DOMINION BANK,
 
as a Lender
 


 
By: /s/ Parin Kanji
 
Title: Manager
 



 
 

S-18

--------------------------------------------------------------------------------



 
ING LUXEMBOURG S.A.,
 
as a Lender
 


 
By: /s/ Yves Verhulst
 
Title: Director
 


 
By: /s/ Philippe Gusbin
 
Title: Director

 
 

S-19

--------------------------------------------------------------------------------



 
BANCO SANTANDER CENTRAL HISPANO, S.A.,
 
as a Lender
 


 
By: /s/ Ignacio Campillo
 
Title: Executive Director
 


 
By: /s/ L. Ruben Perez-Romo
 
Title: Vice President

 
 

S-20

--------------------------------------------------------------------------------



 
MELLON BANK, N.A.,
 
as a Lender
 


 
By: /s/ David B. Wirl
 
Title: Vice president

 
 

S-21

--------------------------------------------------------------------------------



 
THE BANK OF NOVA SCOTIA,
 
as a Lender
 


 
By: /s/ N. Bell
 
Title: Senior Manager

 
 

S-22

--------------------------------------------------------------------------------



 
COMERICA BANK,
 
as a Lender
 


 
By: /s/ Toru Ogura
 
Title: Vice President

 
 

S-23

--------------------------------------------------------------------------------



 
FIFTH THIRD BANK,
 
as a Lender
 


 
By: /s/ Gary S. Losey
 
Title: Relationship Manager

 
 

S-24

--------------------------------------------------------------------------------



 
HARRIS NESBIT FINANCING, INC.,
 
as a Lender
 


 
By: /s/ Joseph W. Linder
 
Title: Vice President

 
 

S-25

--------------------------------------------------------------------------------



 
BANK OF MONTREAL,
 
as a Lender
 


 
By: /s/ Joseph W. Linder
 
Title: Vice President
 



 
 

S-26

--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION,
 
as Syndication Agent and a Lender
 


 
By: /s/ Louis K. McLinder
 
Title: Vice President

 
 

S-27

--------------------------------------------------------------------------------



 
THE BANK OF NEW YORK,
 
as a Lender
 


 
By: /s/ Robert Besser
 
Title: Vice President

 
 

S-28

--------------------------------------------------------------------------------



 
BANCO POPULAR DE PUERTO RICO,
 
as a Lender
 


 
By: Hector Gonzalez
 
Title: Vice President

 
 

S-29

--------------------------------------------------------------------------------



 
CANADIAN IMPERIAL BANK OF COMMERCE,
 
as a Lender
 


 
By: /s/ Ralph Sehgal
 
Title: Executive Director
 


 
By: /s/ Patti Perras Shugart
 
Title: Managing Director
 


 


 



 
 

S-30

--------------------------------------------------------------------------------




SCHEDULE 2.1
 
COMMITMENTS
 
AND PRO RATA SHARES
 
Lender
 
Tranche A Commitment
 
Tranche B Commitment
 
Tranche C Commitment
 
Pro Rata Share of Tranche A
 
Pro Rata Share of Tranche B
 
Pro Rata Share of Tranche C
 
Citicorp USA, Inc.
 
US$247,383,620.69
 
US$15,116,379.31
 
 
9.05%
 
9.05%
 
 
Bank of America, N.A.
 
US$247,383,620.69
 
US$15,116,379.31
 
 
9.05%
 
9.05%
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd. Los Angeles Branch
 
US$172,775,862.07
 
US$10,557,471.26
 
 
6.32%
 
6.32%
 
 
Bank of Tokyo-Mitsubishi UFJ (Canada)
 
   
CDN$60,000,000.00
 
   
9.23%
 
BNP Paribas
 
US$172,775,862.07
 
US$10,557,471.26
 
 
6.32%
 
6.32%
 
 
BNP Paribas (Canada)
 
   
CDN$30,000,000.00
 
   
4.62%
 
JPMorgan Chase Bank, N.A.
 
US$172,775,862.07
 
US$10,557,471.26
 
 
6.32%
 
6.32%
 
 
JPMorgan Chase Bank, N.A., Toronto Branch
 
   
CDN$50,000,000.00
 
   
7.69%
 
Deutsche Bank AG New York Branch
 
US$133,508,620.69
 
US$8,158,045.98
 
 
4.89%
 
4.89%
 
 
HSBC Bank USA, National Association
 
US$133,508,620.69
 
US$8,158,045.98
 
 
4.89%
 
4.89%
 
 
Sumitomo Mitsui Banking Corporation
 
US$133,508,620.69
 
US$8,158,045.98
 
 
4.89%
 
4.89%
 
 
Sumitomo Mitsui Banking Corporation of Canada
 
   
CDN$60,000,000.00
 
   
9.23%
 
Barclays Bank PLC
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Credit Suisse New York Branch
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Dresdner Bank AG New York Branch and Grand Cayman Branch
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Merrill Lynch Bank USA
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Mizuho Corporate Bank Ltd.
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Mizuho Corporate Bank (Canada)
 
   
CDN$30,000,000.00
 
   
4.62%
 
Morgan Stanley Bank
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
The Royal Bank of Scotland plc
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
UBS Loan Finance LLC
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Wachovia Bank, National Association
 
US$86,387,931.03
 
US$5,278,735.63
 
 
3.16%
 
3.16%
 
 
Royal Bank of Canada
 
US$78,534,482.76
 
US$4,798,850.57
 
CDN$180,000,000.00
 
2.87%
 
2.87%
 
27.69%
 
Toronto-Dominion (Texas) LLC
 
 
 
US$78,534,482.76
 
US$4,798,850.57
 
 
2.87%
 
2.87%
 
 
The Toronto-Dominion Bank
 
   
CDN$50,000,000.00
 
   
7.69%
 
ING Luxembourg S.A.
 
US$62,827,586.21
 
US$3,839,080.46
 
 
2.30%
 
2.30%
 
 
Banco Santander Central Hispano, S.A.
 
US$47,120,689.66
 
US$2,879,310.34
 
 
1.72%
 
1.72%
 
 
Mellon Bank, N.A.
 
US$47,120,689.66
 
US$2,879,310.34
 
 
1.72%
 
1.72%
 
 
The Bank of Nova Scotia
 
US$47,120,689.66
 
US$2,879,310.34
 
CDN$50,000,000.00
 
1.72%
 
1.72%
 
7.69%
 
Comerica Bank
 
US$31,413,793.10
 
US$1,919,540.23
 
 
1.15%
 
1.15%
 
 
Fifth Third Bank
 
US$31,413,793.10
 
US$1,919,540.23
 
 
1.15%
 
1.15%
 
 
Harris Nesbitt Financing, Inc.
 
US$31,413,793.10
 
US$1,919,540.23
 
 
1.15%
 
1.15%
 
 
Bank of Montreal
 
   
CDN$40,000,000.00
 
   
6.15%
 
PNC Bank, National Association
 
US$31,413,793.10
 
US$1,919,540.23
 
 
1.15%
 
1.15%
 
 
The Bank of New York
 
US$31,413,793.10
 
US$1,919,540.23
 
 
1.15%
 
1.15%
 
 
Banco Popular de Puerto Rico
 
US$23,560,344.83
 
US$1,439,655.17
 
 
0.86%
 
0.86%
 
 
Canadian Imperial Bank of Commerce
 
   
CDN$100,000,000.00
 
   
15.38%
 
 
US$2,733,000,000
 
US$167,000,000
 
CDN$650,000,000
 
100.00%
 
100.00%
 
100.00%
 



 


 



 



1

--------------------------------------------------------------------------------


 
 
SCHEDULE 4.1(d)
 
TCCI LIST OF BILATERAL AGREEMENTS


 


Short Name
Full Name
Amount
Date of
 
 
 
Agreement
       
BMO
Bank of Montreal
CDN$40,000,000
Oct. 30, 2003
BNP P
BNP PARIBAS (Canada)
CDN$30,000,000
Nov. 27, 2003
BNS
The Bank of Nova Scotia
CDN$50,000,000
Jun. 14, 2004
BOTM
Bank of Tokyo-Mitsubishi UFJ (Canada)
CDN$60,000,000
Nov. 6, 2003
CIBC
Canadian Imperial Bank of Commerce
CDN$100,000,000
Feb. 15, 1999
JPMC
JPMorgan Chase Bank, N.A., Toronto Branch
CDN$50,000,000
Feb. 15, 1999
Mizuho
Mizuho Corporate Bank (Canada)
CDN$30,000,000
Oct. 20, 2003
RBC
Royal Bank of Canada
CDN$200,000,000
Apr. 30, 1999
SMBC
Sumitomo Mitsui Banking Corporation of Canada
CDN$40,000,000
Oct. 29, 2003
TD
The Toronto-Dominion Bank
CDN$50,000,000
Sept. 24, 2002
           
Total: CDN$650M
 

 



 



1

--------------------------------------------------------------------------------


 
SCHEDULE 9.2
 
ADMINISTRATIVE AGENT’S OFFICE,
 
CERTAIN ADDRESSES FOR NOTICES
 


 
BORROWER: 
 


 
Toyota Motor Credit Corporation
 
Borrower’s Address
(for all purposes)
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2991
Mail Stop NF-10
Torrance, Ca. 90509
Attention: Jeff Carter, National Treasury Manager
Telephone: (310) 468-6197
Facsimile: (310) 381-6655


(With a copy to):
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2991
Mail Stop NF-10
Torrance, Ca. 90509
Attention: Janet Rydell, Cash Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219


 
Toyota Credit de Puerto Rico Corp.
 
Borrower’s Address
(for all purposes)
Toyota Credit de Puerto Rico Corp.
c/o Toyota Motor Credit Corporation
Attn: Treasury
19001 South Western Avenue
P.O. Box 2991
Mail Stop NF-10
Torrance, Ca. 90509
Attention: Jeff Carter, National Treasury Manager
Telephone: (310) 468-6197

1

--------------------------------------------------------------------------------



Facsimile: (310) 381-6655


(With a copy to):
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2991
Mail Stop NF-10
Torrance, Ca. 90509
Attention: Janet Rydell, Cash Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219


Toyota Credit Canada Inc.
 
Borrower’s Address
(for all purposes)
Toyota Credit Canada Inc.
80 Micro Court, Suite 200
Markham, Ontario
Canada L3R 925
Attention: Treasury Manager
Telephone: (905) 513-5411
Facsimile: (905) 513-8335


(With a copy to):
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2991
Mail Stop NF-10
Torrance, Ca. 90509
Attention: Janet Rydell, Cash Manager and Jeff Carter, National Treasury Manager
Telephone: (310) 468-6176
Facsimile: (310) 381-5219




ADMINISTRATIVE AGENT:


CITICORP USA, INC.


Administrative Agent’s Office 
(for Notices of Payments and Requests for Loans):
Citicorp USA, Inc.
Two Penns Way
New Castle, Delaware
Attention:

  
Telephone:(302)

  
Facsimile: (212)

    

    

 
(for Payments):

    

    

(Other Notices as Administrative Agent):

    





 



2

--------------------------------------------------------------------------------




EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 


 
Date: ___________, _____
To:
Citicorp USA, Inc., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
29, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Credit de Puerto Rico Corp., a corporation organized under
the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized
under the laws of Canada, the Lenders from time to time party thereto, Citicorp
USA, Inc., as Administrative Agent, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents.


The undersigned hereby requests (select one):


___ A Borrowing of Committed Loans ___ A conversion or continuation of Loans


1. On ________ (a Business Day).


2. In the amount of [US][CN]$_______ .


3. Comprised of _________. [Type of Committed Loan requested]


4. For Eurodollar Rate Loans: with an Interest Period of _____months.


5. For Bankers’ Acceptances, Drafts and BA Equivalent Notes: with BA Maturity
Date of _____days.


[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1[(a)][(b)][c] of the Agreement.]


[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
 


 
By:  

Form of Committed Loan Notice
A-1

--------------------------------------------------------------------------------



 
Name: ________________
Title: _________________

Form of Committed Loan Notice
A-2

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF NOTE
 
 
__________, 200_
 


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay,
without setoff or counterclaim, to _____________________ or to its order (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain 364 Day Credit Agreement, dated as of March
29, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Credit de Puerto Rico Corp., a corporation organized under
the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized
under the laws of Canada, the Lenders from time to time party thereto, Citicorp
USA, Inc., as Administrative Agent, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.



Form of Note
B-1

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
 


 
By:  
Name:  
Title: 

Form of Note
B-2

--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO
 


 
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
                                                                               
                                                                               
                                                                             




Form of Note
B-3

--------------------------------------------------------------------------------




EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 


 


 
  As required by Section 6.1(c) of the 364 Day Credit Agreement, dated as of
March 29, 2006, among Toyota Motor Credit Corporation, a California corporation,
Toyota Credit de Puerto Rico Corp., a corporation organized under the laws of
Puerto Rico, Toyota Credit Canada Inc., a corporation organized under the laws
of Canada, the Lenders from time to time party thereto, Citicorp USA, Inc., as
Administrative Agent, Citigroup Global Markets Inc. and Banc of America
Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents (the “Agreement”), I,
__________________, do hereby certify that I am the chief financial officer of
[Toyota Motor Credit Corporation] [Toyota Credit de Puerto Rico Corp.] [Toyota
Credit Canada Inc.] (the “Company”), and further certify on behalf of the
Company that, to the best of my knowledge, no Default (as defined in the
Agreement) under the Agreement exists as of the date of this Certificate.


 
  Certified this _____ day of ______________, 200_
  
  
 
 
 
Name: ___________________________________



Form of Compliance Certificate
C-1

--------------------------------------------------------------------------------




EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 


1.
Assignor:
______________________________
2.
Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1]
3.
Borrower(s):
[Toyota Motor Credit Corporation][Toyota Credit de Puerto Rico Corp.][Toyota
Credit Canada Inc.]
4.
Administrative Agent:
______________________, as the administrative agent under the Credit Agreement
5.
Credit Agreement:
364 Day Credit Agreement, dated as of March 29, 2006, among
 
 
Toyota Motor Credit Corporation, a California corporation,
 
 
Toyota Credit de Puerto Rico Corp., a corporation organized
 
 
under the laws of Puerto Rico, Toyota Credit Canada Inc., a
 
 
corporation organized under the laws of Canada, the

  
__________________________

 
1 Select as applicable.

  
 

  
Assignment and Assumption
D-1

--------------------------------------------------------------------------------



  

                                  

Lenders from time to time party thereto, Citicorp USA, Inc., as Administrative
Agent, Citigroup Global Markets
Inc. and Banc of America Securities LLC, as Joint Lead Arrangers and Joint Book
Managers, Bank of America,
N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and JPMorgan
Chase Bank, N.A., as
Documentation Agents.


6.  
Assigned Interest2:

 
  Facility Assigned:
  Tranche [A][B][C]
Aggregate
Amount of
Tranche [A][B][C] Commitment/Loans
for all Lenders*
  
  Amount of
  Tranche [A][B][C] Commitment/Loans
  Assigned*
  
  Percentage
  Assigned of
  Tranche [A][B][C] Commitment/Loans3
Commitment/Committed Loans being assigned
  [US][CN]$_______________
  [US][CN]$________________
  ______________%

 
[7. Trade Date: __________________]4
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
[8. The Assignee represents and warrants to the Assignor and to TCCI that it is
not a non-resident of Canada for purposes of Part XIII of the Income Tax Act
(Canada).]5


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
  

ASSIGNOR
[NAME OF ASSIGNOR]
  
By: _____________________________
Title:
  
ASSIGNEE
[NAME OF ASSIGNEE]
  
By: _____________________________
 

 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2 The reference to "Loans" in the table should be used only if the Credit
Agreement provides for Term Loans.
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
5 To be inserted in the case of an assignment by a Tranche C Lender.

 
Assignment and Assumption
D-2

--------------------------------------------------------------------------------


 
                                            Title:

 
 
 
Assignment and Assumption
D-3

--------------------------------------------------------------------------------


  [Consented to and]6 Accepted:
  
  [NAME OF ADMINISTRATIVE AGENT], as
   Administrative Agent
  
  By: _________________________________
   Title:
  
  [Consented to:]7
  
  By: _________________________________
   Title:
 ______________________
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
7 To be added only if the consent of the applicable Borrower and/or other
parties is required by the terms of the Credit Agreement.
 







Assignment and Assumption
D-4

--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


(364 DAY CREDIT AGREEMENT, DATED AS OF MARCH 29, 2006, AMONG TOYOTA MOTOR CREDIT
CORPORATION, A CALIFORNIA CORPORATION, TOYOTA CREDIT DE PUERTO RICO CORP., A
CORPORATION ORGANIZED UNDER THE LAWS OF PUERTO RICO, TOYOTA CREDIT CANADA INC.,
A CORPORATION ORGANIZED UNDER THE LAWS OF CANADA, THE LENDERS FROM TIME TO TIME
PARTY THERETO, CITICORP USA, INC., AS ADMINISTRATIVE AGENT, CITIGROUP GLOBAL
MARKETS INC. AND BANC OF AMERICA SECURITIES LLC, AS JOINT LEAD ARRANGERS AND
JOINT BOOK MANAGERS, BANK OF AMERICA, N.A., AS SYNDICATION AGENT, AND THE BANK
OF TOKYO-MITSUBISHI, LTD. AND JPMORGAN CHASE BANK, N.A., AS DOCUMENTATION
AGENTS)


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower or any of its Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower or any of its Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached hereto is any
withholding tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or

Assignment and Assumption
D-5

--------------------------------------------------------------------------------



any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.




 

Assignment and Assumption
D-6

--------------------------------------------------------------------------------




EXHIBIT E
 
FORM OF MONEY MARKET QUOTE REQUEST
 
Date: ___________, _____
To:
Citicorp USA, Inc., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
29, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Credit de Puerto Rico Corp., a corporation organized under
the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized
under the laws of Canada, the Lenders from time to time party thereto, Citicorp
USA, Inc., as Administrative Agent, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents.


The undersigned hereby requests Money Market Quotes for (select one):


___ Money Market Absolute Rate for      ___ Money Market Margin for
        Money Market Absolute Rate Loans       Money Market LIBOR Loans


1. On _________  (a Business Day).


2. In the amount of US$_______.


3. For an Interest Period of  _____________.


The Money Market Loans for which Money Market Quotes are requested herein would
comply with the proviso to the first sentence of Section 2.3(a) of the
Agreement.


 
[TOYOTA MOTOR CREDIT CORPORATION]
 
[TOYOTA CREDIT DE PUERTO RICO CORP.]
 


 
By:  
Name:  
Title:  

Form of Money Market Quote Request
E-1

--------------------------------------------------------------------------------



EXHIBIT F
 
FORM OF INVITATION FOR MONEY MARKET QUOTES
 
Date: ___________, _____
To:
Lenders party to the Agreement (as defined below)

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
29, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Credit de Puerto Rico Corp., a corporation organized under
the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized
under the laws of Canada, the Lenders from time to time party thereto, Citicorp
USA, Inc., as Administrative Agent, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents.


On behalf of [TMCC][TCPR], you are invited to submit Money Market Quotes for
(select one):


___ Money Market Absolute Rate for      ___ Money Market Margin for
       Money Market Absolute Rate Loans      Money Market LIBOR Loans


1. On _______________________________________ (a Business Day).


2. In the amount of US$ _______.


3. For an Interest Period of  __________________.


 
Please respond to this invitation by no later than [1 :00 p.m.] [9:00 a.m.] on
[date].
 
CITICORP USA, INC., as Administrative Agent
 


 
By:________________________________        
Authorized Officer
 

Form of Invitation for Money Market Quotes
F-1

--------------------------------------------------------------------------------




EXHIBIT G
 
FORM OF MONEY MARKET QUOTE
 
Date: ___________, _____
To:
Citicorp USA, Inc., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain 364 Day Credit Agreement, dated as of March
29, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Credit de Puerto Rico Corp., a corporation organized under
the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized
under the laws of Canada, the Lenders from time to time party thereto, Citicorp
USA, Inc., as Administrative Agent, Citigroup Global Markets Inc. and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Book Managers, Bank of
America, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
JPMorgan Chase Bank, N.A., as Documentation Agents.


In response to your invitation on behalf of [TMCC][TCPR] dated ______________,
20__, we hereby make the following Money Market Quote on the following terms:
 
1. Quoting Lender:      ________________________
 
2. Person to contact at Quoting Lender:  
 
Name:
________________________
Tel:
________________________
Fax:
________________________
email:
________________________

 
3. Date of Borrowing:           _______________________8
 
4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 
Principal
Amount9
 
Interest
Period10
 
[Money Market
               Margin]11
 
[Absolute Rate12]
 
US$
 
     
US$
 
     

_________________
 
8As specified in the related Invitation.
 
9 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Lender is willing to lend. Bids must be made for
US$5,000,000 or larger multiple of US$1,000,000.
 

Form of Money Market Quote
G-1

--------------------------------------------------------------------------------


 
The Money Market Loans for which Money Market Quotes are submitted herein comply
with the requirements of the Agreement.


We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.
 
Very truly yours,
 
[NAME OF LENDER]
 
Dated:_______________                By: _____________________     
                                              Authorized Officer
 
______________________________
10Not less than one month or not less than 14 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period
 
11Margin over or under the Eurodollar Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/100,000 of 1%) and specify
whether “PLUS” or “MINUS.”
 
12Specify rate of interest per annum (to the nearest 1/10,000th of 1%).


 
Form of Money Market Quote
G-2

--------------------------------------------------------------------------------


EXHIBIT H
 
FORM OF OPINION OF COUNSEL FOR THE BORROWERS
 
 
To the Lenders and the Administrative Agent
Referred to Below
c/o Citicorp USA, Inc., as Administrative Agent
Two Penns Way
New Castle, DE 19720
 
Re: Credit Agreement
 
Ladies and Gentlemen:
 
I and my staff have acted as counsel for Toyota Motor Credit Corporation, Toyota
Credit de Puerto Rico Corp. and Toyota Credit Canada Inc. (the “Borrowers”) in
connection with the 364 Day Credit Agreement, dated as of March 29, 2006, among
Toyota Motor Credit Corporation, a California corporation, Toyota Credit de
Puerto Rico Corp., a corporation organized under the laws of Puerto Rico, Toyota
Credit Canada Inc., a corporation organized under the laws of Canada, the
Lenders from time to time party thereto, Citicorp USA, Inc., as Administrative
Agent, Citigroup Global Markets Inc. and Banc of America Securities LLC, as
Joint Lead Arrangers and Joint Book Managers, Bank of America, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and JPMorgan Chase
Bank, N.A., as Documentation Agents. Terms defined in the Credit Agreement are
used herein as therein defined. This opinion is being rendered to you pursuant
to Section 4.1(a)(v) of the Credit Agreement.
 
I am General Counsel of TMCC and as such I, or members of my staff, have
participated in the negotiation of the Credit Agreement. I, or members of my
staff, have examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and Law as we have deemed necessary or advisable for purposes of this
opinion.
 
Upon the basis of the foregoing and in reliance thereon, I am of the opinion,
subject to the assumptions and limitations set forth herein, that:
 
1. TMCC is a corporation duly incorporated, validly existing and in good
standing under the Laws of California, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
2. The execution, delivery and performance by each Borrower of the Credit
Agreement and the Notes to be delivered by it do not contravene, or constitute a
default under, any debt instrument or any other material agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower. As to
debt instruments or
 

Form of Opinion of Counsel to the Borrower
H-1

--------------------------------------------------------------------------------



agreements which, by their terms, are or may be governed by the Law of a
jurisdiction other than California, I have assumed that such debt instruments
and agreements are governed by the Law of California for purposes of the opinion
expressed in this paragraph.
 
3. The Credit Agreement and the Notes are governed, by their terms, by New York
Law. I express no opinion on the enforceability of the Loan Documents under New
York Law. If California Law were to apply, the Credit Agreement would constitute
a valid and binding agreement of each Borrower and each Note would constitute a
valid and binding obligation of the Borrower party thereto, in each case
enforceable in accordance with its terms.
 
4. There is no action, suit or proceeding pending against, or to the best of my
knowledge threatened against or affecting, any Borrower before any court or
arbitrator or any Governmental Authority, in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, financial position or results of operations of such Borrower or which
in any manner draws into question the validity of the Credit Agreement or the
Notes.
 
5. Each of TMCC’s corporate Subsidiaries is a corporation validly existing and
in good standing under the Laws of its jurisdiction of incorporation, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
The opinion set forth in paragraph 3 is subject to: (i) the effect of applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other similar Laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) limitations on the remedy of
specific performance and injunctive and other forms of equitable relief due to
the possible existence of equitable defenses or due to the discretion of the
court before which any proceeding therefor may be brought, (iii) the
unenforceability under certain circumstances of provisions to the effect that
failure to exercise, or delay in exercising, rights or remedies will not operate
as a waiver of any such right or remedy, (iv) limitations based upon statutes or
upon public policy limiting a Person’s right to waive the benefits of statutory
provisions or of a common law right, (v) limitations on the right of a creditor
to exercise remedies or impose penalties for late payments or other defaults by
a borrower, if it is determined that (a) either the defaults are not material,
such penalties bear no reasonable relation to the damage suffered by the
creditor as a result of such delinquencies or defaults, or it cannot be
demonstrated that the enforcement of such restrictions or burdens is reasonably
necessary for the protection of the creditor, or (b) the creditor’s enforcement
of such covenants or provisions under the circumstances would violate the
creditor’s implied covenant of good faith and fair dealing, (vi) the
unenforceability under certain circumstances, under California or federal Law or
court decisions, of provisions releasing a party from, or indemnifying a party
against, liability for its own wrongful or grossly negligent acts or where such
release or indemnification is contrary to public policy, (vii) the effect of
California Law, which provides that a court may refuse to enforce, or may limit
the application of, a contract or any clause of a contract which the court finds
to have been unconscionable at the time it
 

Form of Opinion of Counsel to the Borrower
H-2

--------------------------------------------------------------------------------



was made, or an unfair portion of an adhesion contract, (viii) the effect of
California Law, which provides that when a contract permits one party to a
contract to recover attorneys’ fees, the prevailing party in any action to
enforce any provision of the contract shall be entitled to recover its
reasonable attorneys’ fees, (ix) compliance with, and limitations imposed by,
procedural requirements of state Law, including the provisions of the California
Commercial Code relating to the exercise of remedies by a creditor; and (x)
limitations under California Law as to the right to retain or collect unearned
interest. The foregoing limitations, however, do not render the Credit Agreement
and the Notes invalid as a whole, and there exists, in the Credit Agreement and
the Notes or pursuant to applicable Law, legally adequate remedies for the
realization of the principal benefits intended to be provided by the Credit
Agreement and the Notes.
 
I am a member of the Bar of the State of California and the foregoing opinion is
limited to the Laws of the State of California and the federal Laws of the
United States of America. In giving the foregoing opinion, (i) I express no
opinion as to the effect (if any) of any Law of any jurisdiction (except the
State of California) in which any Lender is located which limits the rate of
interest that such Lender may charge or collect; (ii) I have assumed, without
independent investigation, that the execution, delivery and performance by the
Lenders of the Credit Agreement are within the Lenders’ powers and have been
duly authorized by all necessary action; and (iii) I have assumed, without
independent investigation, that each of the Lenders is exempt from the
limitations on interest contained in Article XV, Section 1 of the Constitution
of the State of California.
 
The references in this opinion to facts based on the “best of my knowledge”
refer only to my own actual, present knowledge and the knowledge of the members
of my staff who have given substantive consideration to the matters referred to
herein.
 
This opinion is furnished by me as General Counsel for TMCC to you in connection
with the Credit Agreement, is solely for your benefit and may not be relied upon
by any other person, other than an Eligible Assignee or Participant pursuant to
Section 9.7 of the Credit Agreement, without my prior written consent.
Notwithstanding the foregoing grant of permission to Eligible Assignees to rely
on this opinion, I express no opinion with respect to the effect of any such
Eligible Assignee failing to comply with any legal requirement in order for it
to enforce the Credit Agreement. I express no opinion as to enforceability of
the Loan Documents by a Participant.
 
Respectfully submitted,
 


 
Geri Brewster
                                General Counsel
 


 


 

Form of Opinion of Counsel to the Borrower
H-3

--------------------------------------------------------------------------------




EXHIBIT I
 
FORM OF OPINION Of PIETRANTONI MÉNDEZ & ALVAREZ LLP


 
 
To the Lenders and the Administrative Agent
Referred to Below
c/o Citicorp USA, Inc., as Administrative Agent
Two Penns Way
New Castle, DE 19720
 
Re: Credit Agreement
 
Ladies and Gentlemen:
 
We have acted as special Commonwealth of Puerto Rico counsel for Citicorp USA,
Inc., as Administrative Agent (the “Administrative Agent”), in connection with
the 364 Day Credit Agreement, dated as of March 29, 2006, among Toyota Motor
Credit Corporation, a California corporation, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico (the “Borrower”),
Toyota Credit Canada Inc., a corporation organized under the laws of Canada, the
Lenders from time to time party thereto, Citicorp USA, Inc., as Administrative
Agent, Citigroup Global Markets Inc. and Banc of America Securities LLC, as
Joint Lead Arrangers and Joint Book Managers, Bank of America, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and JPMorgan Chase
Bank, N.A., as Documentation Agents. Terms defined in the Credit Agreement are
used herein as therein defined. This opinion is being rendered to you pursuant
to Section 4.1(a)(vi) of the Credit Agreement.
 
We have participated in the negotiation of the Credit Agreement and have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and Law as we have deemed necessary or advisable for purposes of this
opinion.
 
Upon the basis of the foregoing and in reliance thereon, we are of the opinion,
subject to the assumptions and limitations set forth herein, that:
 
1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the Laws of Puerto Rico, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any Governmental Authority and do not contravene, or
constitute a default
 

Form of Opinion of Pietrantoni Méndez & Alvarez LLP
I-1

--------------------------------------------------------------------------------



under, any provision of applicable Law or of the articles of incorporation or
bylaws of the Borrower.
 
3. The Credit Agreement and the Notes are governed, by their terms, by New York
Law. We express no opinion on the enforceability of the Loan Documents under New
York Law. If the Law of Puerto Rico were to apply, the Credit Agreement would
constitute a valid and binding agreement of the Borrower and each Note would
constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms.
 
The opinion set forth in paragraph 3 is subject to: (i) the effect of applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other similar Laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) limitations on the remedy of
specific performance and injunctive and other forms of equitable relief due to
the possible existence of equitable defenses or due to the discretion of the
court before which any proceeding therefor may be brought, (iii) the
unenforceability under certain circumstances of provisions to the effect that
failure to exercise, or delay in exercising, rights or remedies will not operate
as a waiver of any such right or remedy, (iv) limitations based upon statutes or
upon public policy limiting a Person’s right to waive the benefits of statutory
provisions or of a common law right, (v) limitations on the right of a creditor
to exercise remedies or impose penalties for late payments or other defaults by
a borrower, if it is determined that (a) either the defaults are not material,
such penalties bear no reasonable relation to the damage suffered by the
creditor as a result of such delinquencies or defaults, or it cannot be
demonstrated that the enforcement of such restrictions or burdens is reasonably
necessary for the protection of the creditor, or (b) the creditor’s enforcement
of such covenants or provisions under the circumstances would violate the
creditor’s implied covenant of good faith and fair dealing, (vi) the
unenforceability under certain circumstances, under the Law of Puerto Rico or
federal Law or court decisions, of provisions releasing a party from, or
indemnifying a party against, liability for its own wrongful or negligent acts
or where such release or indemnification is contrary to public policy, (vii) the
effect of the Law of Puerto Rico, which provides that a court may refuse to
enforce, or may limit the application of, a contract or any clause of a contract
which the court finds to have been unconscionable at the time it was made, or an
unfair portion of an adhesion contract, (viii) compliance with, and limitations
imposed by, procedural requirements of the Law of Puerto Rico; and (ix)
limitations under the Law of Puerto Rico as to the right to retain or collect
unearned interest. The foregoing limitations, however, do not render the Credit
Agreement and the Notes invalid as a whole, and there exists, in the Credit
Agreement and the Notes or pursuant to applicable Law, legally adequate remedies
for the realization of the principal benefits intended to be provided by the
Credit Agreement and the Notes.
 
We are members of the Bar of the Commonwealth of Puerto Rico and the foregoing
opinion is limited to the Laws of Puerto Rico and the federal Laws of the United
States of America. In giving the foregoing opinion, (i) we express no opinion as
to the effect (if any) of any Law of any jurisdiction (except Puerto Rico) in
which any Lender is located which limits the rate of interest that such Lender
may charge or collect; and (ii) we have assumed, without independent
investigation, that the execution, delivery
 

Form of Opinion of Pietrantoni Méndez & Alvarez LLP
I-2

--------------------------------------------------------------------------------



and performance by the Lenders of the Credit Agreement and the Notes are within
the Lenders’ powers and have been duly authorized by all necessary action..
 
This opinion is furnished to you in connection with the Credit Agreement, is
solely for your benefit and may not be relied upon by, nor may copies be
delivered to, any other person, other than an Eligible Assignee or Participant
pursuant to Section 9.7 of the Credit Agreement, without our prior written
consent. Notwithstanding the foregoing grant of permission to Eligible Assignees
to rely on this opinion, we express no opinion with respect to the effect of any
such Eligible Assignee failing to comply with any legal requirement in order for
it to enforce the Credit Agreement.
 
Respectfully submitted,
 


 


 


 
 
 


 


 

Form of Opinion of Pietrantoni Méndez & Alvarez LLP
I-3

--------------------------------------------------------------------------------


EXHIBIT J
 
FORM OF OPINION OF SHEARMAN & STERLING LLP
 
 
__________, 2006
 
To the Initial Lenders party to the Credit
Agreement referred to below and to
Citicorp USA, Inc., as Administrative Agent


 
Toyota Motor Credit Corporation
Toyota Credit De Puerto Rico Corp.
Toyota Credit Canada Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel to Citicorp USA, Inc., as Administrative Agent (the
“Agent”), in connection with the 364-Day Credit Agreement, dated as of March 29,
2006 (the “Credit Agreement”), among Toyota Motor Credit Corporation, a
California corporation (“TMCC”), Toyota Credit De Puerto Rico Corp., a
corporation organized under the laws of the Commonwealth of Puerto Rico
(“TCPR”), Toyota Credit Canada Inc., a corporation organized under the laws of
Canada (“TCCI” and, together with TMCC and TCPR, the “Borrowers”), and each of
you. Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as therein defined.
 
In that connection, we have reviewed originals or copies of the following
documents:
 

(a)  
The Credit Agreement.




(b)  
The Notes executed by the Borrowers and delivered on the date hereof.



The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents”.
 
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
 
In our review of the Opinion Documents and other documents, we have assumed:
 

(A)  
The genuineness of all signatures.

 

(B)  
The authenticity of the originals of the documents submitted to us.

 
Opinion of Shearman & Sterling LLP
J-1

--------------------------------------------------------------------------------



(C)  
The conformity to authentic originals of any documents submitted to us as
copies.

 

(D)  
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

(E)  
That the Credit Agreement is the legal, valid and binding obligation of each
party thereto, other than the Borrowers, enforceable against each such party in
accordance with its terms.

 

(F)  
That:

 
(1) Each Borrower is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.
 
(2) Each Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents to which it is a party.
 
(3) The execution, delivery and performance by each Borrower of the Opinion
Documents to which it is a party have been duly authorized by all necessary
action (corporate or otherwise) and do not:
 
(a) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;
 
(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
 
(c) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.
 
(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by each Borrower of any Opinion Document or,
if any such authorization, approval, action, notice or filing is required, it
has been duly obtained, taken, given or made and is in full force and effect.
 
We have not independently established the validity of the foregoing assumptions.
 

 
Opinion of Shearman & Sterling LLP
J-2

--------------------------------------------------------------------------------



“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to either Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to either Borrower, the Opinion Documents or such transactions solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Opinion Documents or any of its affiliates due to the
specific assets or business of such party or such affiliate.
 
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Borrower that is a party thereto, enforceable against such Borrower in
accordance with its terms.
 
Our opinion expressed above is subject to the following qualifications:
 
(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).


(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).


(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.


(d) We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.


(e) Our opinion is limited to Generally Applicable Law.
 
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
 



 
Opinion of Shearman & Sterling LLP
J-3

--------------------------------------------------------------------------------


          This opinion letter is rendered to you in connection with the
transactions contemplated by the Opinion Documents. This opinion letter may not
be relied upon by you or any person entitled to rely on this opinion pursuant to
the preceding paragraph for any other purpose without our prior written consent.

 
Opinion of Shearman & Sterling LLP
J-4

--------------------------------------------------------------------------------


 
 
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.
 
Very truly yours,








WEH:SLH
 


Opinion of Shearman & Sterling LLP
J-5

--------------------------------------------------------------------------------


 

